                                           Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 1 of 48




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       PLANNED PARENTHOOD FEDERATION                   Case No. 16-cv-00236-WHO
                                           OF AMERICA, INC., et al., 1
                                   7                   Plaintiffs,                         ORDER RESOLVING UNFAIR
                                   8                                                       COMPETITION CLAIM AND
                                                 v.                                        ENTERING JUDGMENT
                                   9
                                           CENTER FOR MEDICAL PROGRESS, et                 Re: Dkt. Nos. 1048, 1059
                                  10       al., 2
                                                       Defendants.
                                  11

                                  12                                           INTRODUCTION
Northern District of California
 United States District Court




                                  13           This Order addresses plaintiffs’ Unfair Competition Law (“UCL”) claim arising under

                                  14   California Business & Professions Code section 17200 et seq. and their request for a permanent

                                  15   injunction, and enters Judgment. It follows a trial that commenced on October 2, 2019 and ended

                                  16   with the jury’s verdict, which was overwhelmingly in plaintiffs’ favor, on November 15, 2019. I

                                  17   now find in plaintiffs’ favor on the UCL claim; an abundance of evidence supports it. I enter a

                                  18   permanent injunction against the defendants, although more limited than sought by plaintiffs. And

                                  19   I enter Judgment in accordance with the verdict and the orders that preceded it.3

                                  20

                                  21   1
                                        Plaintiffs, as identified in the Final Preliminary Jury Instructions (Dkt. No. 850) are Planned
                                       Parenthood Federation of America (PPFA); Planned Parenthood: Shasta-Diablo, Inc. dba Planned
                                  22   Parenthood Northern California (PPNorCal); Planned Parenthood Mar Monte, Inc. (PPMM);
                                       Planned Parenthood of the Pacific Southwest (PPPSW); Planned Parenthood Los Angeles (PPLA);
                                  23   Planned Parenthood/Orange and San Bernardino Counties (PPOSBC); Planned Parenthood
                                       California Central Coast (PPCCC); Planned Parenthood Pasadena and San Gabriel Valley, Inc.
                                  24   (PPPSGV); Planned Parenthood of the Rocky Mountains (PPRM); and Planned Parenthood Gulf
                                       Coast (PPGC) and Planned Parenthood Center for Choice (PPCFC).
                                  25
                                       2
                                         Defendants, as identified in the Final Preliminary Jury Instructions (Dkt. No. 850) are the Center
                                  26   for Medical Progress (CMP), BioMax Procurement Services (BioMax), David Daleiden, Sandra
                                       Susan Merritt, Adrian Lopez, Albin Rhomberg, and Troy Newman.
                                  27
                                       3
                                         Certain claims were adjudicated against defendants on summary judgment. Those claims were
                                  28
                                       (1) partial summary judgment to plaintiffs on the interstate commerce nexus for the false
                                           Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 2 of 48




                                   1                                           BACKGROUND

                                   2           The jury found the following defendants liable on the following claims:

                                   3           Trespass. Defendants Daleiden, Lopez, BioMax, and CMP’s trespasses during two PPFA

                                   4   conferences in Florida and one in Washington, D.C. caused actual damages to PPFA. Rhomberg

                                   5   and Newman conspired with those trespassing defendants. Verdict at 1. Defendants Daleiden,

                                   6   Merritt, BioMax, and CMP’s trespass at the PPGGC/PPCFC Health Center caused actual damages

                                   7   to PPGC/PPCFC. Defendants Rhomberg and Newman conspired with defendants to trespass at

                                   8   that Health Center. Verdict at 3.4

                                   9           Breach of PPFA Exhibitor Agreements. Defendants Daleiden, BioMax, and CMP

                                  10   breached PPFA’s Exhibitor Agreements at three PPFA Conferences, causing PPFA actual

                                  11   damages. Verdict 4-6.

                                  12            Breach of NAF Agreements. PPFA was actually damaged by defendants Daleiden,
Northern District of California
 United States District Court




                                  13   Merritt, Lopez, BioMax, and CMP’s breach of the 2014 and 2015 NAF Agreements. Verdict at 7.

                                  14           Breach of PPGC Agreement. Daleiden, BioMax, and CMP breached the PPGC

                                  15   Nondisclosure Agreement, causing actual damages to PPGC. Verdict at 8.

                                  16           Fraudulent Misrepresentations. Defendants Daleiden, Merritt, Lopez, BioMax, CMP,

                                  17   Rhomberg, and Newman committed or conspired to commit fraudulent misrepresentations against

                                  18
                                  19   identification predicate acts under RICO; (2) partial summary judgment to plaintiffs on Daleiden
                                       and BioMax’s breach of the PPFA Exhibitor Agreements; and (3) partial summary judgment in
                                  20   favor of PPFA against BioMax, Daleiden, and Lopez for trespass at the PPFA conferences in
                                       Florida and Washington, D.C. and in favor of PPGC/PPCFC and PPRM on trespasses in Colorado
                                  21   and Texas (reserving for trial CMP’s liability and actual damages). Dkt. No. 753 at 134-135. In
                                  22   addition, in an Order dated November 11, 2019, I granted portions of plaintiffs’ Rule 50 motion,
                                       finding that: (1) plaintiffs’ employees and contractors are third-party beneficiaries of the NAF
                                  23   Exhibitor and Confidentiality Agreements; (2) defendants Merritt, Daleiden, BioMax, and CMP
                                       breached the NAF 2014 Confidentiality Agreement and defendants Daleiden, Lopez, BioMax, and
                                  24   CMP breached the NAF 2015 Confidentiality Agreement prohibiting “Videotaping or Other
                                       Recording”; and (3) defendants Daleiden, BioMax, and CMP breached the NAF Exhibitor Agreements
                                  25   in 2014 and 2015 concerning the requirement to provide “truthful, accurate, complete, and not
                                       misleading” information. Dkt. No. 994 at 1.
                                  26
                                  27
                                       4
                                         I had determined that PPRM was nominally damaged by defendants’ trespass at PPRM’s clinic
                                       in Colorado. The jury determined that PPFA was not damaged by defendants’ trespass PPRM’s
                                  28   clinic, but that Rhomberg and Newman conspired with Daleiden, Lopez, Merritt, and CMP in that
                                       trespass. Verdict at 2.
                                                                                    2
                                        Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 3 of 48




                                   1   PPFA, PPGC, PPOSB, and PPPSGV, causing actual damages to PPFA, PPGC, PPOSBC, and

                                   2   PPPSGV. Verdict at 9-11.

                                   3          False Promise Fraud. Defendants Daleiden, Merritt, Lopez, BioMax, CMP, Rhomberg,

                                   4   and Newman committed or conspired to commit false promise fraud in connection with the

                                   5   PPFA’s Exhibitor Agreements, causing actual damages to PPFA. Verdict at 12-13. Defendants

                                   6   Daleiden, Merritt, Lopez, BioMax, CMP, Rhomberg, and Neman committed or conspired to

                                   7   commit false promise fraud in connection with PPGC’s Nondisclosure Agreement, causing actual

                                   8   damage to PPGC. Verdict at 14-15.

                                   9          RICO. Defendants Daleiden, Merritt, Lopez, BioMax, CMP, Rhomberg, and Newman

                                  10   committed or conspired to violate the Racketeer Influenced and Corrupt Organizations (RICO)

                                  11   Act, 18 U.S.C. §§ 1962(c) and 1962(d)), causing actual damages to PPFA, PPGC, PPOSBC,

                                  12   PPPSGV. Verdict at 16-17.
Northern District of California
 United States District Court




                                  13          Recording Law, California (Penal Code section 632). Defendants Daleiden and Merritt

                                  14   violated Penal Code 632 by recording staff of PPNorCal, PPFA, and PPPSGV, causing actual

                                  15   damage to PPFA and PPPSGV. Defendants Daleiden, Merritt, Lopez, BioMax, CMP, Rhomberg,

                                  16   and Newman conspired to violate Penal Code section 632. Verdict 19-20.

                                  17          Recording Law, Florida. Defendants Lopez and/or Daleiden violated Florida law by

                                  18   recording staff of PPFA, PPPSGV, PPCCC, PPRM, PPOSBC, PPCG, and PPPSW, causing actual

                                  19   damages to PPFA, PPOSBC, and PPPSGV. Verdict 21-25. Defendants Daleiden, Merritt, Lopez,

                                  20   BioMax, CMP, Rhomberg, and Newman conspired to violate Florida law. Verdict at 26.

                                  21          Recording Law, Maryland. Defendants Daleiden, Merritt, or Lopez violated Maryland law

                                  22   by recording PPFA, PPGC, and PPCFC staff causing actual damages to PPFA and PPGC. Verdict

                                  23   at 27-29. Defendants Daleiden, Merritt, Lopez, BioMax, CMP, Rhomberg, and Newman

                                  24   conspired to violate the Maryland recording law. Verdict at 30.

                                  25          Recording Law, Federal. Defendants Daleiden, Lopez, or Merritt violated the Federal

                                  26   recording law by recording PPFA, PPGC, PPCFC, PPRM, PPPSGV, PPCCC, PPOSBC, PPPSW,

                                  27   and PPNorCal, causing actual damages to PPFA, PPGC PPOSBC, and PPPSGV. Verdict at 31-

                                  28   40. Defendants Daleiden, Merritt, Lopez, BioMax, CMP, Rhomberg, and Newman conspired to
                                                                                       3
                                        Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 4 of 48




                                   1   violate the Federal recording law. Verdict at 41.

                                   2          Punitive Damages. Defendants Daleiden, Merritt, BioMax, CMP, Newman, and

                                   3   Rhomberg were liable for punitive damages for one or more of fraud, trespass, Florida recording,

                                   4   Maryland recording, or Federal recording law claims. Verdict at 42-43.

                                   5          The UCL claim was not tried to the jury. As a purely equitable claim, it was left for

                                   6   adjudication by me, if necessary, following the trial. See, e.g., Cortez v. Purolator Air Filtration

                                   7   Products Co., 23 Cal. 4th 163, 179 (2000). Relatedly, the issue of what – if any – injunctive relief

                                   8   plaintiffs were entitled to remained outstanding.

                                   9          After the verdict was rendered, I discussed with the parties how to resolve the remaining

                                  10   issues. While I agreed “with defendants that ‘the facts underlying the jury verdict and the UCL

                                  11   claim are nearly identical and the legal issues significantly overlap,’” and I was “inclined to

                                  12   resolve these issues through briefing, supported by citations to the trial transcript and other
Northern District of California
 United States District Court




                                  13   evidence in the record,” I asked each side to “file a proffer identifying with specificity what

                                  14   testimony or other evidence that was not submitted on summary judgment or adduced at trial they

                                  15   intend to introduce in support of or in defense to the UCL claim and request for injunctive relief.”

                                  16   Dkt. No. 1036 (quoting Dkt. No. 1033). After reviewing those proffers, and given the jury’s

                                  17   verdict, I determined that I could resolve the UCL claim solely on the “illegality” and “fraudulent”

                                  18   UCL prongs and that I could address the appropriateness of any injunctive relief based on the trial

                                  19   record and undisputed evidence. Dkt. No. 1044. I ordered plaintiffs to file proposed facts and

                                  20   conclusions of law identifying “the precise injunctive relief they seek,” the factual and legal bases

                                  21   for that relief under the UCL, and (if sought) the factual and legal bases for injunctive relief under

                                  22   their other claims. See Dkt. Nos. 1044 (Minutes), 1046 (Transcript).

                                  23          Having reviewed the proffers and the parties’ briefing on the UCL claim and equitable

                                  24   relief, I now resolve the remaining issues. With respect to the equitable and injunctive relief based

                                  25   on the UCL or other claims, given the evidence at trial – in particular regarding the backgrounds

                                  26   of defendants, their prior acts and knowledge of tactics used to gather information on abortion

                                  27   providers based on misrepresentations and surreptitious recordings, the roles and goals of each

                                  28   defendant in the Human Capital Project (“HCP”), the testimony of the defendants on the stand
                                                                                           4
                                           Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 5 of 48




                                   1   regarding their role and intent with respect to the HCP and Planned Parenthood specifically5 –

                                   2   there is no need for further proceedings before I rule. Defendants were able to and did present

                                   3   evidence regarding these issues in their defense of plaintiffs’ claims for liability under RICO (on

                                   4   whether the alleged criminal conspiracy under RICO was “open ended”), for conspiracy liability,

                                   5   for punitive damages, and more generally in support of their narrative that defendants were

                                   6   engaged only in legal journalistic efforts to uncover evidence of criminal activity.

                                   7           With respect to balance of hardships and public interest (discussed more below), I likewise

                                   8   considered the evidence at trial, as well as defendants’ proffer of evidence regarding the social

                                   9   utility of defendants’ conduct. Dkt. No. 1041. Most of that evidence had already been submitted

                                  10   to me by defendants – in proffer form (by counsel) or in declaration form – at summary judgment,

                                  11   in connection with motions in limine, or during trial (to allow resolution of disputes over the

                                  12   relevance or admissibility of witness discovery or testimony at trial). I have considered and
Northern District of California
 United States District Court




                                  13   weighed defendants’ beliefs about what that proffered evidence would show, and what the

                                  14   testimony and documents submitted to me showed, in reaching my determination that the public

                                  15   interest and balance of hardships weigh in favor of injunctive relief.

                                  16   I.      FINDINGS OF FACT
                                  17           It is not necessary for me to find facts with respect to the merits of defendants’ liability

                                  18   under the UCL claim: the illegal and fraudulent prongs of the UCL are satisfied given the jury’s

                                  19   verdict that defendants engaged in numerous illegal and fraudulent acts in California and

                                  20   emanating from California, against California-based plaintiffs and others, committed in violation

                                  21   of California law, Federal law, and the laws of other jurisdictions. I discuss defendants’ legal

                                  22   arguments about the inapplicability of the UCL in the next section and find that they lack merit.

                                  23           Establishing a violation of the UCL does not determine what sort of equitable relief is

                                  24   appropriate for that violation or for the other claims on which plaintiffs prevailed at trial. I

                                  25   directed plaintiffs to prepare findings of fact and conclusions of law addressing the need for

                                  26   equitable relief and the appropriate scope of that relief under the UCL and any other claims on

                                  27

                                  28
                                       5
                                         Newman did not testify at trial, but given the jury’s verdict on the claims asserted against him,
                                       the jury likely took adverse inferences against him on the non-California claims.
                                                                                          5
                                        Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 6 of 48




                                   1   which plaintiffs intended to rely in support of their requested injunctive relief. I will address the

                                   2   scope of injunctive relief later in this Order, but find the following facts that generally support the

                                   3   need for injunctive relief.

                                   4          1.      In late 2012, David Daleiden traveled to Wichita, Kansas, the headquarters of Troy

                                   5   Newman’s anti-abortion organization Operation Rescue, to discuss a plan to target Planned

                                   6   Parenthood through a series of undercover videos. Trial Tr. 2050:20-25; 2052:3-2053:4; 2054:1-

                                   7   15; TRX 24, TRX 123.

                                   8          2.      In March 2013, Daleiden formed the Center for Medical Progress (“CMP”), with

                                   9   Newman joining as a board member shortly after CMP’s creation. Trial Tr. 2055:12-23; TRX 132;

                                  10   TRX 338. Daleiden was CMP’s CEO. Newman was Secretary of CMP. Rhomberg was CMP’s

                                  11   “Chief Financial Officer.” TRX 338; TRX 37.

                                  12          3.      CMP’s plan was to create a video campaign (later known as the Human Capital
Northern District of California
 United States District Court




                                  13   Project or HCP) against Planned Parenthood with the objective of creating “maximum negative

                                  14   impact – legal, political, professional, public – on [Planned Parenthood]” and to “create public

                                  15   outrage towards” Planned Parenthood through a series of undercover gotcha videos. TRX 24, 67,

                                  16   68, 106; Trial Tr. 3460:22-3461:3.

                                  17          4.      Daleiden, acting as CMP’s CEO, set up a front company called BioMax

                                  18   Procurement Services, LLC (“BioMax”). TRX 364; Trial Tr. 2104:11-14; 2461:25-2462:4;

                                  19   2463:4-8 (“BioMax was organized as a vehicle . . . to use to do large parts of undercover works”).

                                  20          5.      Daleiden filed Articles of Organization for BioMax with the California Secretary of

                                  21   State listing “Susan Tennenbaum,” as its manager, and signing her name. There is no such person.

                                  22   TRX 364; Trial Tr. 2093:12-18; 2097:6-2098:8.

                                  23          6.      Daleiden took significant steps to make BioMax appear legitimate. For example,

                                  24   he created a website for BioMax . Trial Tr. 2105:1-16 (Daleiden testimony regarding steps he took

                                  25   to make BioMax seem legitimate); TRX 123 (early roadmap noting the need to “park domain and

                                  26   temporary website of fake company”).

                                  27          7.      Daleiden hired co-conspirators Merritt and Lopez, and non-parties Brianna Baxter

                                  28   and Annamarie Bettisworth Davin, to pose as BioMax officers and employees and use those false
                                                                                          6
                                        Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 7 of 48




                                   1   identities to infiltrate conferences and health centers to secretly film Planned Parenthood staff and

                                   2   others. Trial Tr. 2086:20-2087:16; 2088:1-18; 2113:9-2114:8; 2161:12-23. These individuals

                                   3   were independent contractors of CMP. Trial Tr. 2086:20-2087:16; 2088:1-18; 2161:12-23;

                                   4   2454:25-2455:1; TRX 352 (independent contractor agreement for Susan Merritt).

                                   5           8.      Daleiden created fake names and backgrounds for the purported BioMax

                                   6   employees, which he trained the CMP contractors to use. TRX 426 (“field worker employees,

                                   7   which he trained the CMP contractors to use. TRX 426 (“field worker vocabulary”); TRX 549;

                                   8   Trial Tr. 437:12-439:3, 438:7-439:2 (Merritt given instructions and background by Daleiden);

                                   9   2161:24-2166:22 (Daleiden testimony about training contractors) 2168:13-2169:17 (Daleiden

                                  10   testimony about his “training of undercover actors”); 2170:7-19 (Daleiden provided email with

                                  11   “background information for the -- for the undercover investigator to know about their – about

                                  12   their characters.”).
Northern District of California
 United States District Court




                                  13           9.      Daleiden also created business cards and promotional materials for BioMax. The

                                  14   promotional materials described BioMax as “a biological specimen procurement organization

                                  15   headquartered in Norwalk, California.” Trial Tr. 2114:17-19, 2116:8-22. Daleiden and the CMP

                                  16   contractors distributed the BioMax business cards and displayed promotional materials at

                                  17   conferences. TRX 366, 654 (business cards); TRX 31 (BioMax brochure); Trial Tr. 2112:4-

                                  18   2113:13; 2114:17-2116:22; see also Trial Tr. 1220:17-21, 1222:4-10; TRX 8017, 578, 1809.

                                  19           10.     In addition, Daleiden created and/or solicited the production of fake California

                                  20   drivers’ licenses with the fake BioMax names for himself, Merritt and Baxter. For his own ID, he

                                  21   used an expired drivers’ license and typed “Robert Daoud Sarkis” over his true name. Through

                                  22   Craigslist, Daleiden located a service in Southern California, which he paid to produce phony

                                  23   drivers’ licenses with the names “Susan Tennenbaum” and “Brianna Allen.” TRX 140; Trial Tr.

                                  24   2122:18-2133:2; 2154:5-2155:20; 3465:3-5.

                                  25           11.     Daleiden had bank cards issued for BioMax under fictitious names or without the

                                  26   consent of the named cardholder. TRX 140; TRX 584; Trial Tr. 2155:21-2156:23, 2157:15-25,

                                  27   2158:3-2159:5; Court Ex. 5 at 30:21-31:7 (Cronin Dep.).

                                  28           12.     Newman advised Daleiden and took credit for directing the Project. Trial Tr.
                                                                                         7
                                        Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 8 of 48




                                   1   3461:11-15; TRX 28 (press release).

                                   2          13.     Rhomberg and Newman participated in CMP board meetings with Daleiden every

                                   3   few months to discuss and receive updates on the progress of the project. Trial Tr. 704:2-19.

                                   4   Daleiden sent them emails laying out a roadmap of the Human Capital Project’s goals and

                                   5   activities. TRX 67 (email to Rhomberg with roadmap); TRX 123 (email to Newman with road

                                   6   map notes).

                                   7          14.     Rhomberg and Newman knew that Daleiden and CMP had created a front company

                                   8   to infiltrate conferences and health centers of abortion providers. Trial Tr. 719:14-720:5

                                   9   (discussion of email from Daleiden that told Rhomberg the “infiltration was successful and

                                  10   BioMax is now a known and trusted entity”); Trial Tr. 3462:6-9 (“Troy Newman understood that

                                  11   BioMax was created as a front organization to provide a cover story to allow Daleiden, Merritt and

                                  12   Lopez to tape plaintiffs’ doctors and staff.”); see also TRX 24.
Northern District of California
 United States District Court




                                  13          15.     Rhomberg gave Daleiden tips regarding taping strategy, and the ultimate

                                  14   distribution of the videos. TRX 64A, 65, 79, 380. He also assisted Daleiden in fundraising and

                                  15   was considered one of Daleiden’s most trusted advisors. Trial Tr. 711:3-7, TRX 65.

                                  16          16.     Daleiden updated Rhomberg on a meeting with Planned Parenthood’s staff and

                                  17   reported that Dr. Nucatola had believed the lies that Daleiden and Merritt told her. TRX 380.

                                  18          17.     Rhomberg was aware that Daleiden was using a fake name because Daleiden called

                                  19   Rhomberg while in character from PPGC’s facility in Texas, identifying himself as “Robert

                                  20   Sarkis.” TRX 6103; Trial Tr. 722:21-5; 847:18-848:22.

                                  21          18.     Daleiden and CMP used the same methods and strategies that Newman had

                                  22   discussed in a book he published advocating sting operations against abortion providers. TRX 30;

                                  23   Trial Tr. 3461:17-21. Newman “understood that the same methods and strategies were being used

                                  24   by Daleiden, Merritt, and Lopez in recording Plaintiffs’ doctors and staff” at PPFA and NAF

                                  25   conferences, Planned Parenthood affiliate facilities, and restaurants. Trial Tr. 3462:3-5; see also

                                  26   TRX 24.

                                  27          19.     In 2013, Daleiden began to register BioMax as an exhibitor at reproductive health

                                  28   conferences. He registered “Brianna Allen” and “Susan Tennenbaum,” who were purportedly
                                                                                         8
                                        Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 9 of 48




                                   1   representing BioMax, as attendees at the Association of Reproductive Healthcare Providers

                                   2   (“ARHP”) in Denver in 2013. Trial Tr. 2430:11-24.

                                   3           20.    Merritt attended the ARHP conference using the fake name “Susan Tennenbaum”

                                   4   and falsely claimed to be BioMax’s CEO and founder (as she would continue to do at two NAF

                                   5   conferences and private meetings with individual doctors and staff of various Planned Parenthood

                                   6   affiliates). Trial Tr. 413:23-414:5.

                                   7           21.    At ARHP, Merritt met two employees of the National Abortion Federation

                                   8   (“NAF”). As instructed by Daleiden, she told the NAF representatives that she was the CEO of

                                   9   BioMax, a start-up tissue procurement company. Trial Tr. 418:8-18; 427:6-428:6, 441:23-25;

                                  10   2435:23-2436:13.

                                  11           22.    Daleiden then emailed the NAF contacts Merritt made at ARHP – Jennifer Hart and

                                  12   Sandy Fulkerson-Schaeffer -- to obtain information about registration for NAF’s 2014 conference
Northern District of California
 United States District Court




                                  13   in San Francisco, California. Trial Tr. 2472:9-2473: 10; TRX 414. In reliance on the fact that they

                                  14   had met Merritt at a reproductive health conference and her lies about BioMax, NAF staff invited

                                  15   BioMax to exhibit at the 2014 NAF conference. Court Ex. 1 at 84:09-84:18; 84:19-85:07 (Davis

                                  16   Dep.)

                                  17           23.    Daleiden registered BioMax as an exhibitor for NAF’s 2014 annual conference. He

                                  18   signed the name “Susan Tennenbaum” on the registration form. In addition, he used the payment

                                  19   card he had obtained in the name of Phil Cronin and forged Cronin’s signature in connection with

                                  20   paying for registration. TRX 370; Trial Tr. 2206:2-2211:6.

                                  21           24.    Daleiden, Merritt and Baxter checked-in at NAF’s registration desk using their fake

                                  22   California drivers’ licenses.

                                  23           25.    To protect the safety of all conference attendees, NAF requires all attendees to sign

                                  24   confidentiality agreements that specifically prohibit attendees from making video recordings. Trial

                                  25   Tr. 895:12-896:15; 898:19-899:7. Daleiden, Merritt and Baxter all signed a confidentiality

                                  26   agreement promising not to make any video recordings even though they intended to secretly

                                  27   record the entire time they were at the conference. TRX 416, 1012; Trial Tr. 445:22-446:19; Trial

                                  28   Tr. 2212:21-2213:5.
                                                                                        9
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 10 of 48




                                   1          26.     Daleiden, Merritt and Baxter wore hidden video cameras and recorded everyone

                                   2   they spoke to at the NAF 2014 conference. Trial Tr. 450:5-8.

                                   3          27.     Daleiden introduced himself to Dr. Deborah Nucatola at the NAF 2014 conference.

                                   4   Trial Tr. 1489:6-9; 1491:14-24. He represented to her that he worked for BioMax and that

                                   5   BioMax was a tissue procurement organization that was interested in developing relationships

                                   6   with Planned Parenthood affiliates. 1491:14-1492:8.

                                   7          28.     In September 2014, Daleiden, posing as “Briana Allen,” emailed Vikky Graziani,

                                   8   the administrator for PPFA’s Medical Services Department, asking to register BioMax as an

                                   9   exhibitor for PPFA’s 2014 North American Forum on Family Planning (“Forum”) in Miami,

                                  10   Florida. He used Dr. Nucatola as a reference. TRX 4051; Trial Tr. 2525:8-23.

                                  11          29.     Ms. Graziani discussed BioMax with Dr. Nucatola, who explained that BioMax

                                  12   had exhibited at the 2014 NAF conference, that Dr. Nucatola had met BioMax representatives
Northern District of California
 United States District Court




                                  13   there, and based on her discussions with them, she believed BioMax would be a “good fit for

                                  14   [PPFA’s] conferences.” Based on the false information that Dr. Nucatola passed along to Ms.

                                  15   Graziani, and the fact that BioMax had attended the 2014 NAF conference, PPFA permitted

                                  16   BioMax to attend its conferences as an exhibitor. Trial Tr. 2784:7-2785:20.

                                  17          30.     As a condition of participation in the Planned Parenthood conferences, exhibitors

                                  18   must agree to a set of written terms and conditions. Exhibitors must confirm that their exhibits are

                                  19   “educational and informative,” provide information about services useful to the provision of

                                  20   reproductive health care, and are “beneficial to the interests of . . . clients and patients.” TRX

                                  21   1910. Daleiden (acting as “Brianna Allen”) acknowledged, and therefore agreed to, PPFA’s terms

                                  22   and conditions for exhibitors at PPFA conferences. TRX 1907; Trial Tr. 2526:20-2527:1.

                                  23          31.     Daleiden subsequently registered BioMax as an exhibitor at two more PPFA

                                  24   conferences, Medical Director Conference (“MeDC”) in Orlando, Florida and the PPFA 2015

                                  25   National Conference in Washington D.C. In so doing, he falsely represented that BioMax was a

                                  26   real tissue procurement company. TRX 1915; TRX 1920.

                                  27          32.     PPFA requires all conferences attendees including exhibitors to present photo

                                  28   identification. Trial Tr. 3107:5-11. Daleiden used his fake drivers’ license at the registration desk
                                                                                         10
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 11 of 48




                                   1   at each PPFA conference. Trial Tr. 2226:14-16; 2718:24-2719:13; TRX 6119.

                                   2          33.     At each of the reproductive health conferences he attended, Daleiden identified

                                   3   himself as a representative of BioMax. He distributed BioMax business cards with the fake name

                                   4   “Robert Sarkis.” Trial Tr. 2197:18-2199:6; 2200:6-14.

                                   5          34.     Daleiden and Lopez wore hidden cameras at all PPFA conferences and secretly

                                   6   recorded everyone they spoke to at the conferences. Trial Tr. 591:5-22.

                                   7          35.     Daleiden registered BioMax for the NAF 2015 conference and, along with Merritt,

                                   8   Davin, and Lopez, infiltrated the 2015 NAF conference in April 2015 in Baltimore, Maryland.

                                   9   TRX 217 (NAF 2015 Registration); Trial Tr. 2232:5-2233:10 (Daleiden testimony that he signed

                                  10   Susan Tennenbaum name on the registration).

                                  11          36.     Lopez signed the NAF confidentiality agreement prohibiting videotaping prior to

                                  12   attending the 2015 NAF annual conference even though he intended to secretly record the entire
Northern District of California
 United States District Court




                                  13   time he was at the conference. Trial Tr. 614:5-11; TRX 248.

                                  14          37.     In 2015, Daleiden told NAF staff that he had signed the confidentiality agreement,

                                  15   which was untrue. TRX 6064 (NAF 2015 check-in video). NAF staff believed Daleiden’s lie and

                                  16   therefore admitted him to the conference. Trial Tr. 970:21-971:6.

                                  17          38.     After the 2014 NAF conference, Daleiden (posing as “Robert Sarkis”) invited Dr.

                                  18   Nucatola to lunch with him and Merritt (posing as “Susan Tennenbaum”), who were still both

                                  19   claiming to be BioMax representatives. TRX 722, 8021. Based on these false representations, Dr.

                                  20   Nucatola met with Daleiden and Merritt at a restaurant in Los Angeles. Trial Tr. 1499:18-1500:1.

                                  21   Daleiden and Merritt both wore hidden cameras and recorded the entire lunch meeting with Dr.

                                  22   Nucatola without her knowledge or consent. Trial Tr. 462:15-463:4; TRX 6104.

                                  23          39.     Daleiden met Dr. Mary Gatter when “Sarkis” infiltrated the Forum in Miami in

                                  24   October 2014. TRX 683; TRX 8017; TRX 6021; Trial Tr. 2249:9-11. Posing as “Robert Sarkis,”

                                  25   he set up a lunch meeting with Dr. Gatter purportedly to discuss the possibility of starting a fetal

                                  26   tissue donation program at PPPSGV. “Sarkis” sent Dr. Gatter misinformation about BioMax to

                                  27   entice her to meet with him. TRX 8017. TRX 683.

                                  28          40.     “Sarkis” and “Tennenbaum” met with Dr. Gatter and her colleague, Laurel Felczer,
                                                                                         11
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 12 of 48




                                   1   in February 2015 in Pasadena, California. Trial Tr. 1228:23-1229:10; Trial Tr. 473:8-15; Trial Tr.

                                   2   2254:7-12. Daleiden and Merritt told Dr. Gatter that they were BioMax representatives. Trial Tr.

                                   3   473:16-19; 474:23-24; 476:1-477:20; TRX 6082. Daleiden and Merritt both wore hidden cameras

                                   4   and did not inform either Dr. Gatter or Ms. Felczer that they were being recorded. Trial Tr.

                                   5   473:21-474:25.

                                   6          41.     Daleiden met Dr. Savita Ginde at the Forum in Miami. Trial Tr. 2957:21-24; TRX

                                   7   578; TRX 5960A. Posing as “Robert Sarkis,” he sent her an email seeking a meeting and

                                   8   enclosing a copy of the BioMax brochure and a “welcome letter from our founder CEO, Susan

                                   9   Tennenbaum.” TRX 578; Trial Tr. 2260:19-61:12. Dr. Ginde agreed to meet with “Sarkis” and

                                  10   “Tennenbaum” and admitted them into the PPRM Stapleton campus for that purpose. Trial Tr.

                                  11   2960:24-2962:1.

                                  12          42.     Daleiden and Merritt both wore hidden cameras and filmed the entire meeting with
Northern District of California
 United States District Court




                                  13   Dr. Ginde. Trial Tr. 2261:21-2262:14; 481:6-16. Dr. Ginde and her staff were unaware they were

                                  14   being filmed and did not consent to the filming. Trial Tr. 481:17-20.

                                  15          43.     Daleiden (posing as “Robert Sarkis”) met PPGC staff at the PPFA National

                                  16   Conference in March 2015. Trial Tr. 2262:19-25. “Sarkis” then sent a follow-up email afterward

                                  17   to Tram Nguyen and Melissa Farrell, the head of research at PPGC. Trial Tr. 2262:19-2263:7;

                                  18   TRX 1809. Farrell agreed to meet with “Sarkis” and “Tennenbaum.” TRX 653.

                                  19          44.     Ms. Farrell requested that BioMax execute a non-disclosure agreement prior to any

                                  20   meeting. TRX 653. Daleiden signed the NDA on behalf of BioMax using the name “Susan

                                  21   Tennenbaum,” and agreed in the NDA that BioMax would not disclose confidential information.

                                  22   Trial Tr. 2265:9-14. In fact, he intended to disclose any information he thought would be harmful

                                  23   to Planned Parenthood that he recorded at the meeting. Daleiden did not disclose this intent to Ms.

                                  24   Farrell or anyone else at PPGC.

                                  25          45.     Daleiden and Merritt presented their fake IDs to enter the PPGC facility. Trial Tr.

                                  26   482:13-19; TRX 6102; Trial Tr. 2271:9-24. They both surreptitiously recorded the entire meeting,

                                  27   including a tour of the employee-only pathology lab. Trial Tr. 483:10-24; 2268:17-2269:25.

                                  28          46.     “Sarkis” and “Tennenbaum” would not have been admitted to the NAF
                                                                                       12
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 13 of 48




                                   1   conferences, the PPFA conferences, or the facilities at PPRM and PPGC, and would not have been

                                   2   able to set up lunch meetings with Planned Parenthood staff, had they disclosed their true

                                   3   identities and purpose. Trial Tr. 862:14-864:19 (NAF); 2782:7-2783:1 (PPFA); 2960:24-2962:1

                                   4   (PPRM); 1601:16-1602:8 (PPGC).

                                   5          47.     As a result of Defendants’ conduct, Planned Parenthood incurred hundreds of

                                   6   thousands of dollars in costs. PPFA had to spend hundreds of thousands of dollars to prevent

                                   7   additional infiltrations and revise its conference security protocols. TRX 8072 at 3; Trial Tr.

                                   8   3131:2-3137. PPFA, PPGC, PPOSBC and PPPSGV incurred costs for providing security to,

                                   9   and/or relocating, individuals targeted by Defendants. TRX 8072 at 13.

                                  10          48.     Daleiden’s goal and life’s work is to end legal abortion in America. He has been an

                                  11   anti-abortion activist since high school. He believes that legal abortion “is a license for medical

                                  12   professionals to kill children in the womb.” Trial Tr. 2300:14-15.
Northern District of California
 United States District Court




                                  13          49.     Prior to forming the Center for Medical Progress in 2013, Daleiden already had a

                                  14   years-long track record of creating undercover videos about Planned Parenthood in his role as the

                                  15   Director of Research for Live Action, an anti-abortion group. Trial Tr. 2040:1-2042:2.

                                  16          50.     Daleiden is proud of the conduct he engaged in that was at issue in this case

                                  17   (actions that the jury found to be fraudulent and criminal), which he believes exposed Plaintiffs’

                                  18   criminal activity. Trial Tr. 2653:15-17.

                                  19          51.     Newman and his organization, Operation Rescue, operate the website

                                  20   abortiondocs.org, which publicizes the names, photographs and business addresses of abortion

                                  21   providers, including Dr. Nucatola and Dr. Gatter. Trial Tr. 3460:13:17; TRX 22.

                                  22          52.     Newman has described abortion providers as “murderers” in a published book in

                                  23   which he called for their execution by the government to “expunge blood guilt from the land and

                                  24   people.” Trial Tr. 3460:2-11.

                                  25          53.     Newman participated in the conspiracy described above because his goal is to

                                  26   finish off Planned Parenthood and end abortion. He considers Planned Parenthood to be a “death

                                  27   machine.” Trial Tr. 3463:6-12; TRX 47, 106. Newman claimed responsibility for the work of the

                                  28   HCP. TRX 28.
                                                                                        13
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 14 of 48




                                   1          54.     Rhomberg’s goal and life’s work is to end legal abortion in America. Trial Tr.

                                   2   684:11-685:22.

                                   3          55.     Prior to her work for CMP, Merritt worked on a project for Live Action, posing as

                                   4   someone she wasn’t in order to obtain information from Planned Parenthood clinics. Trial Tr. 488-

                                   5   490.

                                   6          56.     Each defendant has the ability to continue the activities found to be illegal by the

                                   7   jury. CMP & BioMax are both still active. See Trial Tr. 2462:10-18; TRX 8060; 8069.

                                   8          57.     CMP is still operational and intends to do multiple projects of which the Human

                                   9   Capital Project was the first. Trial Tr. 2297:2-15.

                                  10          58.     CMP continues to have the same aims that were stated in its project proposals. Trial

                                  11   Tr. at 2299:24 - 2300:5 (“in terms of wanting to -- wanting to draw public attention and bring

                                  12   public pressure to bear for the sort of policy changes that would address criminal fetal trafficking
Northern District of California
 United States District Court




                                  13   and, hopefully, prompt the appropriate responses from the appropriate public authorities for

                                  14   activity like that, that’s definitely still something that Center for Medical Progress wants to do.”).

                                  15          59.     Daleiden has continued to post videos of footage recorded at PPFA events,

                                  16   including as late as 2019. Trial Tr. at 2294:20-2295:15.

                                  17          60.     In the summer of 2019, Daleiden, on behalf of CMP, created a campaign on the

                                  18   fundraising page GoFundMe to raise money to pay a court mandated fine related to the release

                                  19   of certain videos. The campaign noted that “CMP has more videos to release soon” and asserts

                                  20   that the money CMP was fined could have instead been used “to produce more video exposes of

                                  21   Planned Parenthood’s sale of baby body parts.” ECF 662-1, Ex. 20.

                                  22          Newman argues that the findings of fact about his activities are improper because they rely

                                  23   heavily on the adverse inferences on which I instructed the jury that they could rely in light of

                                  24   Newman’s invocation of the Fifth Amendment and refusal to answer. I also explained to the jury

                                  25   that the inferences could not be considered when determining Newman’s liability under the

                                  26   California claims. With respect to the non-California claims, the jury found Newman liable on

                                  27   conspiracy grounds for all of the claims presented to them. Based on their express and implicit

                                  28   findings, the jury drew adverse inferences against Newman on which I may rely along with
                                                                                         14
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 15 of 48




                                   1   evidence admitted at trial when determining the appropriate scope of injunctive relief under the

                                   2   other claims against Newman.

                                   3           With respect to the UCL, plaintiffs argue that while they cited Newman’s inferences in

                                   4   support of their proposed Findings of Fact, each of those proposed facts was corroborated by

                                   5   exhibits and other witness testimony. I agree. The facts attributed to Newman in the Findings of

                                   6   Fact are, for purposes of the UCL, corroborated by trial exhibits, including the correspondence

                                   7   sent between Newman and Daleiden and the correspondence in which Newman took credit for the

                                   8   HCP.6

                                   9   II.     MERITS OF THE UCL CLAIM
                                  10           A.     Legal Standard
                                  11           The UCL authorizes the court to “make such orders or judgments ... as may be necessary to

                                  12   prevent the use or employment by any person of any practice which constitutes unfair competition,
Northern District of California
 United States District Court




                                  13   as defined in this chapter, or as may be necessary to restore to any person in interest any money or

                                  14   property, real or personal, which may have been acquired by means of such unfair competition.”

                                  15   Cal. Bus. & Prof. Code § 17203. Because a UCL claim is equitable in nature, the court, rather

                                  16   than a jury, must decide whether there was a UCL violation and what equitable remedies, if any,

                                  17   are appropriate is “subject to the broad discretion of the trial court.” Zhang v. Super. Ct., 57 Cal.

                                  18   4th 364, 371 (2013).

                                  19           In the Ninth Circuit, “it would be a violation of the Seventh Amendment right to jury trial

                                  20   for the court to disregard a jury’s finding of fact.” Acosta v. City of Costa Mesa, 718 F.3d 800, 828

                                  21   (9th Cir. 2013) (citing Floyd v. Laws, 929 F.2d 1390, 1397 (9th Cir. 1991)). “[I]n a case where

                                  22   legal claims are tried by a jury and equitable claims are tried by a judge, and the claims are ‘based

                                  23   on the same facts,’ in deciding the equitable claims ‘the Seventh Amendment requires the trial

                                  24
                                       6
                                  25     In their Reply, plaintiffs cite evidence and make arguments not presented in their Proposed
                                       Findings of Fact and opening brief. Defendants object to that evidence and the arguments and ask
                                  26   me to strike them or permit defendants to address the new evidence and arguments. Dkt. No.
                                       1058. That request is DENIED. I have fully reviewed all of the evidence cited by all of the
                                  27   parties in support or in opposition to judgment on the UCL claim and the equitable relief requested
                                       by plaintiffs. At this stage, I can weigh the evidence – not only that cited to me by the parties but
                                  28   also any evidence adduced at trial – as well as the merits of each side’s arguments without the
                                       gloss provided by the parties.
                                                                                         15
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 16 of 48




                                   1   judge to follow the jury’s implicit or explicit factual determinations.’” Los Angeles Police

                                   2   Protective League v. Gates, 995 F.2d 1469, 1473 (9th Cir. 1993) (quoting Miller v. Fairchild

                                   3   Indus., 885 F.2d 498, 507 (9th Cir. 1989), cert. denied, 494 U.S. 1056 (1990)).

                                   4          For purposes of this motion, I need only consider the illegal and fraudulent prongs of the

                                   5   UCL, given the jury’s verdict finding defendants engaged in numerous illegal and fraudulent acts

                                   6   in California and emanating from California, against California-based plaintiffs and others,

                                   7   committed in violation of California law, Federal law, and the laws of other jurisdictions.

                                   8          B.      Business Conduct
                                   9          As a threshold issue, defendants argue that the UCL does not apply to their conduct

                                  10   because they did not engage in any “business” or “commercial” acts that could constitute

                                  11   prohibited unfair business practices. Defendants raised the identical argument on summary

                                  12   judgment, contending that the UCL claim failed because “there were no ‘business practices’ that
Northern District of California
 United States District Court




                                  13   any defendant engaged in with respect to each plaintiff,” and that “defendants cannot be liable for

                                  14   ‘unfair business acts’ because there is ‘no market’ – presumably a for-profit market – for fetal

                                  15   tissue, and that any acts taken by or on behalf of BioMax or CMP could not, as a matter of law,

                                  16   constitute unfair business acts.” Dkt. No. 753 at 112.

                                  17          I rejected that argument on summary judgment, finding that based on undisputed evidence

                                  18   “that Rhomberg and Newman – as well as CMP, BioMax, and Daleiden – engaged in practices

                                  19   that on their face can be considered ‘business practices’ under the UCL.” Id. I noted that:

                                  20                  [T]here is evidence, some of it disputed, showing that defendants’
                                                      intent and purpose was to set up BioMax as a fictitious company
                                  21                  operating in a real industry in competition with other companies
                                                      (including Stem Express and other targets of the HCP). There is
                                  22                  evidence that defendants made misrepresentations to the California
                                                      Secretary of State as part of setting up the “front” company BioMax
                                  23                  as well as websites, business cards, and business brochures that
                                                      plaintiffs disputedly relied on to provide defendants access to their
                                  24                  conferences and businesses. These acts by defendants on their face
                                                      are business acts. There is also evidence, some disputed, that the
                                  25                  purpose of both CMP and the HCP (including the creation of the
                                                      fake BioMax company) was to run plaintiffs’ businesses out of
                                  26                  business. These allegations are sufficient to bring a claim under the
                                                      UCL.
                                  27
                                       Id. at 112-113. The evidence at trial confirmed that defendants’ intent and purpose was to set up
                                  28
                                                                                        16
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 17 of 48




                                   1   BioMax as a competitor tissue procurement company (registering with California’s Secretary of

                                   2   State, creating a website and marketing materials, and opening “company” credit cards) to position

                                   3   itself as a competitor with other tissue procurement companies in order to gain access to and

                                   4   gather information that they would use to seek the defunding and destruction of Planned

                                   5   Parenthood (the umbrella organization and its affiliates) as a business. See Findings of Fact supra.

                                   6          Defendants rely on two cases holding that associations were not “businesses” under

                                   7   Section 17200. In That v. Alders Maint. Assn., 206 Cal. App. 4th 1419 (Cal. App. 4th Dist. 2012),

                                   8   the court rejected the idea that a homeowner’s association could be considered a business under

                                   9   the UCL, where plaintiff was attempting to challenge election-related activities conducted by the

                                  10   HOA. Id. at 1427 (“applying the UCL to an election dispute would simply make no sense”). In

                                  11   Bermudez v. Serv. Employees Intl. Union, Loc. 521, 18-CV-04312-VC, 2019 WL 1615414, at *1

                                  12   (N.D. Cal. Apr. 16, 2019), the plaintiff could not pursue a UCL claim for return of fees against a
Northern District of California
 United States District Court




                                  13   union because the union “did not participate as a business in the commercial market, nor was its

                                  14   policy of collecting fair-share fees a commercial activity.” Id. *1 n. 1.

                                  15          Those cases are inapposite because Daleiden and BioMax (and the other defendants

                                  16   “representing” BioMax) took numerous steps to set up a business. Those acts, including

                                  17   registering BioMax with the Secretary of State as a business and opening bank cards in BioMax’s

                                  18   name, are indisputably “business activity.” BioMax and Daleiden, Merritt, and Lopez (as well as

                                  19   at least two other non-defendant co-conspirators) then represented themselves to plaintiffs and

                                  20   numerous other individuals and entities as both an operational business and employees of that

                                  21   business to solicit meetings and information in competition with other businesses. Indeed, at trial

                                  22   Daleiden testified that BioMax was, through conversations with other entities, “exploring the

                                  23   possibility of -- well, sort of what it would take to work with, like, ethical tissue samples and do

                                  24   ethical tissue procurement.” Trial Tr. 2175:12-17.

                                  25          The UCL applies to defendants’ conduct.

                                  26          C.      Fraudulent Conduct Under the UCL
                                  27          It is unclear whether plaintiffs seek to rest the merits of their UCL claim on both the illegal

                                  28   and fraudulent prongs of the UCL. In their proposed Judgment and Permanent Injunction,
                                                                                         17
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 18 of 48




                                   1   plaintiffs do not address what the Judgment should look like with respect to their UCL claim. See

                                   2   Dkt. No. 1050 at 5 (incorporating language suggested by plaintiffs in December 2019 in response

                                   3   to contemplated partial Rule 54(b) judgment). But in their Memorandum in Support of Equitable

                                   4   Relief, they repeatedly refer to “defendants’ illegal and fraudulent” conduct as supporting their

                                   5   requests for injunctive relief under the UCL. See, e.g., Dkt. No. 1049 at 2, 3. Therefore, I assume

                                   6   that they intend to seek judgment concerning the UCL under both prongs.

                                   7          The standard for proving fraudulent conduct under the UCL is not as stringent as the

                                   8   showing required for common law fraud and the persons protected from the fraudulent conduct are

                                   9   different. See In re Tobacco II Cases, 46 Cal. 4th 298, 312 (2009) (“The fraudulent business

                                  10   practice prong of the UCL has been understood to be distinct from common law fraud. ‘A

                                  11   [common law] fraudulent deception must be actually false, known to be false by the perpetrator

                                  12   and reasonably relied upon by a victim who incurs damages. None of these elements are required
Northern District of California
 United States District Court




                                  13   to state a claim for injunctive relief’ under the UCL. . . This distinction reflects the UCL’s focus

                                  14   on the defendant’s conduct, rather than the plaintiff’s damages, in service of the statute’s larger

                                  15   purpose of protecting the general public against unscrupulous business practices.”) (quoting Day

                                  16   v. AT & T Corp., 63 Cal.App.4th 325, 332 (1998)).

                                  17          There is some ambiguity in California law whether fraudulent conduct between

                                  18   competitors is actionable under the UCL.7 That is not an issue here. Defendants positioned

                                  19   BioMax as a company offering tissue procurement services to plaintiffs (not as a competitor to

                                  20   plaintiffs, but as a competitor to actual tissue procurement companies) and to all others who saw

                                  21   the BioMax table (or were approached by defendants) at the conferences they infiltrated or saw

                                  22   BioMax’s websites or advertising materials. See Findings of Fact. The deceptions that the jury

                                  23   found defendants engaged in, and the evidence at trial, are sufficient to sustain the UCL claim

                                  24   under the fraudulent prong. See, e.g., Copart, Inc. v. Sparta Consulting, Inc., 339 F. Supp. 3d 959,

                                  25   989 (E.D. Cal. 2018) (“Copart was not a competitor of Sparta, much less a direct competitor.

                                  26   Instead, Copart was Sparta’s consumer, and the jury found Copart was deceived by Sparta.”).

                                  27
                                       7
                                  28    See, e.g., Watson Laboratories, Inc. v. Rhone-Poulenc Rorer, Inc., 178 F. Supp. 2d 1099, 1121
                                       (C.D. Cal. 2001) (discussing competitor case).
                                                                                      18
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 19 of 48



                                              D.      Illegal and Fraudulent Conduct Under the UCL
                                   1
                                              The merits of plaintiffs’ UCL claim under the illegal and fraudulent prongs is established
                                   2
                                       based on facts expressly or implicitly found by the jury. See L.A. Police Protective League v.
                                   3
                                       Gates, 995 F.2d 1469, 1473 (9th Cir. 1993). Based on the jury’s explicit and implicit findings,
                                   4
                                       and considering the totality of the evidence adduced at trial, I find that each defendant engaged in
                                   5
                                       illegal and fraudulent conduct in violation of the UCL. The verdict – finding defendants liable for
                                   6
                                       numerous claims under Federal, California, Florida, Washington, D.C., and Maryland laws –
                                   7
                                       supports a finding that each of the defendants engaged in illegal and fraudulent acts under the
                                   8
                                       UCL.
                                   9
                                       III.   SCOPE OF INJUNCTIVE RELIEF
                                  10
                                              Having found the facts above and that the defendants are liable under the UCL, the issues
                                  11
                                       become whether injunctive relief is appropriate and what the scope of the injunction should be.
                                  12
Northern District of California




                                       Plaintiffs ask me to impose the following injunction:
 United States District Court




                                  13
                                                   A. Upon service of this order, all Defendants (except Lopez, unless he is acting in
                                  14
                                                      concert or participation with another Defendant) and their officers, agents, servants,
                                  15
                                                      employees, owners, and representatives, and all other persons, firms, or
                                  16
                                                      corporations acting in concert or participation with them are permanently enjoined
                                  17
                                                      from doing any of the following, with respect to PPFA and all Planned Parenthood
                                  18
                                                      affiliates (collectively referred to as “Planned Parenthood”):
                                  19
                                                      (1) Entering or attempting to enter a Planned Parenthood conference, office, or
                                  20
                                                      health center, by misrepresenting their true identity, their purpose for seeking
                                  21
                                                      entrance, and/or whether they intend to take any video, audio, photographic, or
                                  22
                                                      other recordings once inside; and
                                  23
                                                      (2) recording, without the consent of all persons being recorded:
                                  24
                                                              (a) any meeting or conversation with Planned Parenthood staff that
                                  25
                                                      Defendants know or should know is private; or
                                  26
                                                              (b) at a Planned Parenthood conference, office or health center.
                                  27
                                                   B. In addition, Defendants shall serve a copy of this injunction on any person who, in
                                  28
                                                                                          19
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 20 of 48




                                   1                  active concert with Defendants, either has or intends to enter Planned Parenthood’s

                                   2                  property or record Planned Parenthood’s personnel, and provide Plaintiffs with

                                   3                  proof of service thereof.

                                   4   Dkt. No. 1050 at 10-11.8

                                   5          A.      Legal Standard
                                   6          “According to well-established principles of equity, a plaintiff seeking a permanent

                                   7   injunction must satisfy a four-factor test before a court may grant such relief. A plaintiff must

                                   8   demonstrate: (1) that it has suffered an irreparable injury; (2) that remedies available at law, such

                                   9   as monetary damages, are inadequate to compensate for that injury; (3) that, considering the

                                  10   balance of hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4)

                                  11   that the public interest would not be disserved by a permanent injunction.” eBay Inc. v.

                                  12   MercExchange, L.L.C., 547 U.S. 388, 391 (2006). In addition, to establish standing plaintiffs
Northern District of California
 United States District Court




                                  13   must demonstrate a “real and immediate” threat of future injury without an injunction – a

                                  14   “showing of a[] real or immediate threat that the plaintiff will be wronged again” to justify

                                  15   injunctive relief. City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983).

                                  16                  1.      Irreparable Injuries and Inadequate Legal Remedies
                                  17          Defendants contend that plaintiffs cannot satisfy the first two prongs of the eBay test

                                  18   because they cannot show that they will suffer “irreparable injuries” absent an injunction or that

                                  19   legal remedies for future intrusions by defendants would be inadequate. Defendants’ argument

                                  20   relies almost entirely on the amount of damages plaintiffs sought and were awarded by the jury to

                                  21   compensate them for their security improvements following defendants’ intrusions. Defendants

                                  22   contend that these damages are sufficient.

                                  23          Plaintiffs respond that there was ample testimony at trial from their staff members

                                  24   demonstrating how irreparable their injuries were and how insufficient the limited amount of

                                  25   damages for security were, considering stress and anxiety defendants’ intrusions caused their staff

                                  26
                                  27   8
                                        Plaintiffs do not seek injunctive relief against defendant Lopez as he “had no history of anti-
                                  28   abortion activity prior to his involvement in Defendants’ illegal conspiracy.” Dkt. No. 1049 at 1
                                       n. 1.
                                                                                          20
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 21 of 48




                                   1   and the significant disruption defendants’ intrusions caused to their staff’s normal roles and job

                                   2   duties (because they were diverted to investigating and tracking defendants’ actions). They further

                                   3   assert that their damages were circumscribed and limited through court rulings. They contend that

                                   4   despite the award of compensatory and punitive damages, the narrow category of security

                                   5   damages allowed represented a small fraction of the damages that they initially sought and did not

                                   6   encompass all of the “security grants” PPFA gave to affiliates. They argue that in the Ninth

                                   7   Circuit, these types of difficulties in “establishing economic harm” due to “lack of proof of

                                   8   damages, and possible immeasurability or unascertainability of harm, [do] not mean” a plaintiff

                                   9   was not harmed, and that those difficulties weigh in favor of injunctive relief. Continental

                                  10   Airlines, Inc. v. Intra Brokers, Inc., 24 F.3d 1099, 1105 (9th Cir. 1994); see also Rent-A-Ctr., Inc.

                                  11   v. Canyon TV and Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991) (recognizing “that

                                  12   intangible injuries, such as damage to ongoing recruitment efforts and goodwill, qualify as
Northern District of California
 United States District Court




                                  13   irreparable harm”).

                                  14          I agree that the extensive testimony at trial demonstrated irreparable injuries to plaintiffs

                                  15   flowing from defendants’ conduct and that, for a number of reasons, a significant portion of

                                  16   plaintiffs’ injuries could not adequately be addressed by damages or were difficult to measure if

                                  17   not impossible to accurately value as part of a request for damages. Those injuries include

                                  18   plaintiffs’ staff reactions to the intrusions – even in situations where the staff did not believe that

                                  19   they personally had been recorded by defendants – and the disruptions to the normal work of

                                  20   plaintiffs in order to internally investigate and respond to defendants’ intrusions. See, e.g., Trial

                                  21   Tr. 1144:18-1145:3, 1519:1-10, 3173:10-19.9 These injuries were not, and could not in the future,

                                  22   be adequately compensated by damages, given difficulties in their valuation and ascertainability.

                                  23

                                  24   9
                                         I do not rely on the damages that were cut from this case due to my rulings that damages
                                  25   resulting solely from third-parties’ actions were barred as a form of “reputational damages”
                                       precluded by the First Amendment absent a defamation claim. While plaintiffs rely on one case
                                  26   finding that injunctive relief was supported by “damages” that were not cognizable under
                                       applicable laws, Dairy Maid Dairy, Inc. v. U.S., 837 F. Supp. 1370, 1381 (E.D. Va. 1993)
                                  27   (recognizing that legal remedies can be considered inadequate, supporting injunctive relief, where
                                       damages capped by law), I do not need to rely on this category of damages in order to find that
                                  28   plaintiffs have shown adequate irreparable injuries and inadequate legal remedies.

                                                                                          21
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 22 of 48




                                   1   Plaintiffs sought (and were largely awarded) the narrow category of security damages that they

                                   2   could readily identify and prove up. But that does not minimize the fact that additional injuries

                                   3   (identified above) were suffered by plaintiffs, supporting their request for injunctive relief.

                                   4                  2.      Balance of Hardships
                                   5          Considering the effect of injunctive relief on each party, defendants argue that this factor

                                   6   weighs against injunctive relief because it will impede their journalistic efforts protected by the

                                   7   First Amendment and hamper their ongoing efforts generally to oppose abortion and expose

                                   8   alleged criminal and other bad conduct by Planned Parenthood and its affiliates. Defendants note

                                   9   that the equities typically weigh heavily against injunctions that prohibit speech or conduct and

                                  10   argue that the injunction sought by plaintiffs would prevent defendants from engaging in legal

                                  11   conduct, like surreptitiously recording plaintiffs’ staff in public places in states where the consent

                                  12   of all parties being recorded is not required or where they are recording evidence of actual
Northern District of California
 United States District Court




                                  13   criminal conduct.10 Finally, defendants contend that because their actions forced plaintiffs to

                                  14   improve their conference and clinic security measures, plaintiffs are less likely to face future

                                  15   intrusions by defendants or like-minded individuals.

                                  16          Defendants’ arguments go too far. Simply claiming the mantel of a journalist does not

                                  17   give someone a license to trespass, illegally record, or otherwise commit violations of generally

                                  18   applicable laws.11 The “evidence” defendants actually gathered and then published as a result of

                                  19

                                  20
                                       10
                                          Defendants’ cases are procedurally and factually inapposite; none of them address situations
                                       where a court considered injunctive relief following a judgment that defendants’ conduct was
                                  21   illegal and therefore not protected by the First Amendment. Defendants’ cases generally address
                                       situations where an injunction was appropriate to restrain government or union defendants from
                                  22   violating plaintiffs’ First Amendment rights. See Sammartano v. First Jud. Dist. Ct., in and for
                                       County of Carson City, 303 F.3d 959, 973 (9th Cir. 2002) (reversing district court’s refusal to
                                  23   enjoin policy prohibiting wearing of club insignia at a government facility); San Diego Minutemen
                                       v. California Bus. Transp. and Hous. Agency's Dept. of Transp., 570 F. Supp. 2d 1229, 1256 (S.D.
                                  24   Cal. 2008 (requiring government to reinstate plaintiff’s permit); Swanson v. U. of Hawaii Prof.
                                       Assembly, 269 F. Supp. 2d 1252, 1261 (D. Haw. 2003) (enjoining union from collecting fees
                                  25   contrary to plaintiff’s First Amendment rights).

                                  26
                                       11
                                         “[G]enerally applicable laws do not offend the First Amendment simply because their
                                       enforcement against the press has incidental effects on its ability to gather and report the news.”
                                  27   Cohen v. Cowles Media Co., 501 U.S. 663, 669 (1991); see also Desnick v. American
                                       Broadcasting Companies, 44 F.3d 1345, 1355 (7th Cir. 1995) (“the media have no general
                                  28   immunity from tort or contract liability”); Council on Am.-Islamic Rel. Action Network, Inc. v.
                                       Gaubatz, 793 F. Supp. 2d 311, 330 (D.D.C. 2011) (“[T]he protections afforded by the First
                                                                                        22
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 23 of 48




                                   1   the conduct the jury found was illegal did not itself show any illegal conduct by Planned

                                   2   Parenthood or plaintiff affiliates.12 Further, that defendants’ conduct caused plaintiffs to increase

                                   3   their security measures for access to their conference and offices does not mean that plaintiffs no

                                   4   longer face a threat of intrusion from defendants or those acting in concert with defendants. The

                                   5   defendants’ history and longstanding opposition to the activities, if not the very existence, of

                                   6   plaintiffs completely undermines their argument. Plaintiffs’ interim security measures might

                                   7   discourage future intrusions by defendants directly, but with technological advances in

                                   8   surreptitious recording and the very real possibility of acting in concert with others (who are not

                                   9   yet known to plaintiffs), plaintiffs’ security improvements do not diminish their hardship

                                  10   argument.

                                  11          That said, the language of the injunction should be narrowed. Plaintiffs admit that their

                                  12   proposed language would prohibit “slightly more” conduct than the jury found defendants guilty
Northern District of California
 United States District Court




                                  13   of, such as by using misrepresentations to gain access to “public” area of plaintiffs’ offices. Reply

                                  14   at 8. They argue that over-expansiveness is necessary and does not tip the balance of hardships

                                  15   against an injunction because defendants “engaged in a long-running, fraudulent scheme” and in

                                  16   these circumstances equity requires the injunction to be “‘clear, simple and effective,’ even if it

                                  17   sweeps in some otherwise lawful conduct.” Reply at 8. They ask for an over-expansive

                                  18   injunction because they want “clear boundaries” to avoid future disputes about whether the

                                  19   injunction was violated, for example, if defendants accessed “public” parts of plaintiffs’

                                  20   conferences or offices by misrepresentation.

                                  21          The cases on which plaintiffs rely are far narrower or based on a far different record than

                                  22   this one. For example, in Galella v. Onassis, 353 F. Supp. 196, 237 (S.D.N.Y. 1972), aff'd in part,

                                  23

                                  24
                                       Amendment, far reaching as they may be, do not place the unlawful acquisition of information
                                  25   beyond the reach of judicial review.”).

                                  26
                                       12
                                         The “evidence” gathered by defendants from their acts found to be illegal by the jury –
                                       primarily the recordings taken by defendants – was submitted to both Judge Ryu and myself in
                                  27   support of defendants’ requests to compel discovery and on summary judgment. None of it
                                       showed that Planned Parenthood or its affiliates were engaged in the illegal sale of fetal tissue for
                                  28   profit or illegal changes in abortion procedures to facilitate the harvesting of fetal tissue.

                                                                                         23
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 24 of 48




                                   1   rev'd in part, 487 F.2d 986 (2d Cir. 1973), the court declined to use ambiguous and disputable

                                   2   terms (like “prohibitions upon [] leaping, blocking, taunting, grunting, hiding and the like” and

                                   3   “”harassing, endangering”) in crafting an injunction against a photographer who had repeatedly

                                   4   violated the privacy rights of his targets; instead, it used fixed “proscribed distances” to set the

                                   5   limits of an injunction. Id. at 237. Similarly, in Schenck v. Pro-Choice Network of W. New York,

                                   6   519 U.S. 357 (1997), the Court upheld an injunction placing restrictions on where and how anti-

                                   7   abortion counsellors could approach people entering an abortion clinic by setting an absolute

                                   8   boundary (“buffer zone”). The record justifying that absolute boundary was based on evidence

                                   9   that many of the counsellors had been “arrested on more than one occasion for harassment, yet

                                  10   persist in harassing and intimidating patients, patient escorts and medical staff” as well as the fact

                                  11   that the “counselors remain free to espouse their message outside the 15–foot buffer zone.” Id. at

                                  12   384-85.13
Northern District of California
 United States District Court




                                  13          These “absolute boundary” injunctions are inapposite. Here the issue is whether an

                                  14   effective and clear injunction can be crafted that proscribes only the sort of illegal conduct that

                                  15   defendants were found guilty of or whether I should sweep into the injunction conduct that may be

                                  16   legal in some states and in some areas (e.g., accessing public spaces in a hotel where plaintiffs

                                  17   may be holding a conference or meeting, or recording in states where all-party consent is not

                                  18   required).

                                  19          I conclude that the injunctive relief to which plaintiffs are entitled extends only to that

                                  20   conduct for which the defendants have been found guilty. Plaintiffs are not wrong to fear that

                                  21   defendants will take advantage of any ambiguity in the terms of an injunction to disrupt their work

                                  22   and mission. 14 However, a narrower injunction is feasible and necessary to avoid tipping the

                                  23
                                       13
                                  24      In an attempt to justify an injunction that sweeps in potentially more conduct than the jury or I
                                       determined was illegal, plaintiffs also rely on Madsen v. Women's Health Ctr., Inc., 512 U.S. 753
                                  25   (1994). There, the majority noted that an injunction that “incidentally affect[ed] expression” was
                                       not an impermissible prior restraint primarily because it was based on a record of “prior unlawful
                                  26   conduct” that the injunction sought to directly remedy (violation of buffer-zones), but the majority
                                       also struck down provision of the injunction including prohibitions on displaying images and the
                                  27   buffer zone on private property because those provisions “sweep more broadly than necessary to
                                       accomplish the permissible goals of the injunction.” Id. at 763 n.2 & 776.
                                       14
                                  28       While many things were in dispute in this case, it is beyond dispute that plaintiffs and
                                       defendants have been and will continue to be opposed to each other’s “life work” and “mission.”
                                                                                          24
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 25 of 48




                                   1   hardships away from plaintiffs and towards defendants.15 The injunction does not interfere in any

                                   2   way with legal efforts of the defendants to oppose abortion and convince the public and

                                   3   governmental actors to defund Planned Parenthood.

                                   4                  3.      Public Interest
                                   5          The public interest weighs in favor of granting injunctive relief to plaintiffs.16 Defendants

                                   6   argue that their investigation uncovered illegal conduct and resulted in at least one plea deal by a

                                   7   tissue procurement organization, spurred Congressional hearings, and caused the Department of

                                   8   Justice to open an investigation, serving the public interest and weighing in favor of allowing

                                   9   defendants to continue their investigatory efforts.17 However, there was no evidence submitted at

                                  10   summary judgment or in pre-trial motions to show that any Planned Parenthood affiliate violated

                                  11   any law in connection with the transfer of tissue to the company that entered the plea deal.18 In

                                  12
Northern District of California
 United States District Court




                                  13   15
                                          In justifying an injunction which covers legal conduct, plaintiffs rely on Facebook, Inc. v.
                                  14   Power Ventures, Inc., 252 F. Supp. 3d 765, 784 (N.D. Cal. 2017), aff'd, 749 Fed. Appx. 557 (9th
                                       Cir. 2019) (unpublished) which noted that “even if” the injunction at issue there covered legal
                                  15   conduct courts have “equitable power to enjoin otherwise lawful activity.” That case relied solely
                                       on U.S. v. Holtzman, 762 F.2d 720 (9th Cir. 1985), which explained in depth that “although
                                  16   federal courts have the equitable power to enjoin otherwise lawful activity if they have jurisdiction
                                       [] and if the injunction is necessary and appropriate in the public interest to correct or dissipate the
                                  17   evil effects of past unlawful conduct, this power is not often necessary or appropriate, and is
                                       therefore infrequently exercised. Courts commonly have exercised this extraordinary power only
                                  18   in antitrust cases. . . . Even in the antitrust area, however, a necessary and appropriate injunction
                                       against otherwise lawful conduct must be carefully limited in time and scope to avoid an
                                  19   unreasonably punitive or nonremedial effect” and struck down an injunction that was not “limited
                                       in time.” Id. at 726. This is not an antitrust case and plaintiffs’ requested injunction is not limited
                                  20   in time or scope.

                                  21
                                       16
                                         The “public interest inquiry primarily addresses impact on non-parties rather than parties.”
                                       Sammartano v. First Jud. Dist. Ct., in and for County of Carson City, 303 F.3d 959, 974 (9th Cir.
                                  22   2002).

                                  23
                                       17
                                          Defendants argue that I should hold further proceedings so I can “try” the public interest issue,
                                       considering the evidence defendants proffered in Dkt. No. 1041. Oppo. at 1. But the majority of
                                  24   this evidence – in proffer form (by counsel) or in declaration form – was presented by defendants
                                       to me at summary judgment, in connection with motions in limine, or during trial (to allow
                                  25   resolution of disputes over the relevance or admissibility of witness discovery or testimony at
                                       trial). I have considered and weighed defendants’ beliefs as to what that proffered evidence would
                                  26   show, and for the evidence submitted to me what it showed, in reaching my determination that the
                                       public interest weighs in favor of injunctive relief.
                                  27   18
                                          Instead, the plea was based on the company’s admission that it sold tissue at a profit to
                                  28   researchers.

                                                                                         25
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 26 of 48




                                   1   addition, the Congressional hearings did not demonstrate that plaintiffs violated any federal law

                                   2   regarding the sale for profit of fetal tissue or alteration of abortion procedures (despite Congress

                                   3   having received the “evidence” uncovered by defendants through the HCP). Finally, no charges

                                   4   have resulted from the Department of Justice investigation.19

                                   5             The evidence in the record is that Planned Parenthood provides extensive non-abortion

                                   6   related medical services and screenings to hundreds of thousands of patients each year who might

                                   7   not otherwise receive medical services. Trial Tr. 1589:2-19; 317:19-318:5; TRX 871.20 The

                                   8   evidence, including from witnesses who testified at trial, shows a substantial disruption to those

                                   9   services and the siphoning off of staff time and expenses to address defendants’ intrusions into

                                  10   plaintiffs’ conferences and clinics. The public interest is served by a narrow injunction targeted to

                                  11   the illegal conduct that I and the jury found that the defendants committed.

                                  12                    4.      Real and Immediate Threat of Future Injury
Northern District of California
 United States District Court




                                  13             Finally, defendants contend that plaintiffs cannot identify a true “real and immediate

                                  14   threat.” They reason that defendants are now well known to plaintiffs (meaning there is no chance

                                  15   any defendant could gain access to plaintiffs’ conferences or offices in the future), plaintiffs can

                                  16   point to no acts of deception or intrusion by these defendants since 2015, and any damages

                                  17   plaintiffs suffered are not irreparable as shown by the damages they sought and received for their

                                  18   improved security implemented following the release of defendants’ videos.

                                  19             Plaintiffs respond that the jury’s implicit finding of an open-ended criminal enterprise

                                  20   itself is sufficient to satisfy this factor. They also contend that while the predicate acts supporting

                                  21   this claim were related to the false IDs, the ongoing nature of the criminal enterprise – whose

                                  22   overarching goal was to drive plaintiffs out of business – is ongoing according to defendants’ own

                                  23   statements.

                                  24             Given the totality of the evidence at trial regarding the background of defendants as well as

                                  25

                                  26   19
                                            No announcement has been made (or is expected to be made) if this investigation is continuing.
                                  27   20
                                         Contrary to defendants’ assertion in their Objections (Dkt. No. 1058 at 3-4), this evidence –
                                  28   which I may consider even if plaintiffs had not identified it in their Reply – does not discuss the
                                       “quality” of services but the nature and number of services.
                                                                                        26
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 27 of 48




                                   1   the past and continuing goals and aims of defendants with respect to Planned Parenthood, I

                                   2   conclude that plaintiffs have standing to seek injunctive relief. The evidence demonstrates a

                                   3   strong likelihood of future violations by defendants themselves or by defendants working in active

                                   4   concert with others. See Findings of Fact 49, 50, 55, 56, 57, 58, 59, 60. There is ample evidence

                                   5   that defendants relied on their past experience, using misrepresentations and surreptitious

                                   6   recordings, to target abortion providers and then used those and similar but more “advanced”

                                   7   tactics to carry out the HCP. While those pre-HCP acts and the actual acts used to carry out the

                                   8   HCP do not by themselves establish a real and immediate threat of future injury, they are strong

                                   9   evidence showing a continued reliance on those tactics and real threat of defendants utilizing them

                                  10   in the future. See, e.g., Orantes-Hernandez v. Thornburgh, 919 F.2d 549, 564 (9th Cir. 1990)

                                  11   (“Permanent injunctive relief is warranted where, as here, defendant’s past and present misconduct

                                  12   indicates a strong likelihood of future violations.”). Similarly, defendants’ continued belief that
Northern District of California
 United States District Court




                                  13   their “journalistic” tactics were legal – despite pre-trial rulings by the Court and the jury’s

                                  14   conclusions – is strong evidence that defendants intend to repeat them in the future. See, e.g.,

                                  15   Oppo. at 26:12-13. Finally, there was ample evidence that defendants’ aims or goals were and

                                  16   remain to target if not “destroy” Planned Parenthood and its affiliates.21

                                  17          Considering all of the relevant factors and the totality of the evidence, the evidence

                                  18   supports permanent injunctive relief in favor of plaintiffs, albeit narrower than what plaintiffs

                                  19   request.

                                  20          B.      Under the UCL
                                  21                  1.      Balance of Equities
                                  22          Specific to the UCL, the California Supreme Court has “emphasized that the equitable

                                  23   remedies of the UCL are subject to the broad discretion of the trial court” and that the “UCL does

                                  24   not require ‘restitutionary or injunctive relief when an unfair business practice has been shown.

                                  25

                                  26
                                       21
                                          The parties dispute the significance of CMP’s interrogatory response that “Defendants have no
                                       definitive plans at this time to attend or enter any of Plaintiffs’ or the National Abortion
                                  27   Federation’s future conferences, meetings, or facilities.” Dkt. No. 607-7 at 15:26–28. But whereas
                                       CMP could have said identified defendants had no plans or no future intent, the response was,
                                  28   instead, equivocal as to “definitive plans.” CMP’s equivocal response weighs in favor, if only
                                       slightly, as evidence of a real and imminent future harm.
                                                                                          27
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 28 of 48




                                   1   Rather, it provides that the court ‘may make such orders or judgments ... as may be necessary to

                                   2   prevent the use or employment ... of any practice which constitutes unfair competition ... or as may

                                   3   be necessary to restore ... money or property.’” Zhang v. Super. Ct., 57 Cal. 4th 364, 371 (2013)

                                   4   (quoting Cortez v. Purolator Air Filtration Products Co., 23 Cal.4th 163, 179-180 (2000)). That

                                   5   is a “a grant of broad equitable power,” but one which should not be exercised “without

                                   6   consideration of the equities on both sides of a dispute.” Cortez, 23 Cal. 4th at 180.

                                   7           In considering what injunctive relief is appropriate under the UCL, I have considered all of

                                   8   the equitable considerations put forth by defendants, both in their initial proffer (Dkt. No. 1041)

                                   9   and in their opposition to plaintiffs’ request for injunctive relief. Dkt. No. 1056. To repeat, those

                                  10   equities include, among others, that defendants’ “investigative work” led to the prosecution and

                                  11   plea agreement of a tissue procurement operation in Orange County (although there was no

                                  12   evidence at summary judgment or pre-trial that any Planned Parenthood affiliate violated a law in
Northern District of California
 United States District Court




                                  13   transferring tissue to that company; the company’s plea concerned that company’s transfer of

                                  14   tissue to researchers). I have also considered that defendants’ “investigative work” led to

                                  15   Congressional hearings and a Department of Justice investigation (although there is no evidence

                                  16   that any Federal government entity has concluded that any Planned Parenthood affiliate illegally

                                  17   profited from the sale of fetal tissue or altered procedures in violation of federal laws).

                                  18           I have considered the equities put forward by plaintiffs, including the impacts that

                                  19   defendants’ illegal and fraudulent conduct had on their staff, including the staff who were

                                  20   surreptitiously recorded and the staff who testified at trial. I considered the impact that the

                                  21   defendants’ illegal and fraudulent conduct had on plaintiffs’ ability to provide a secure

                                  22   environment for their affiliates and staff who attend PPFA’s conferences, as well as staff and

                                  23   patients in their clinics.

                                  24           I conclude that the equities tip sharply in plaintiffs’ favor and justify the imposition of

                                  25   injunctive relief as an equitable remedy under the UCL.

                                  26                   2.       Scope
                                  27           The UCL was not intended to regulate conduct “unconnected” to California, although it

                                  28   may be invoked by “out-of-state parties when they are harmed by wrongful conduct occurring in
                                                                                          28
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 29 of 48




                                   1   California.” Norwest Mortg., Inc. v. Super. Ct., 72 Cal. App. 4th 214, 222–25 (Cal. App. 4th Dist.

                                   2   1999). Similarly, “out-of-state conduct causing injury within the state [can] be enjoined,” but not

                                   3   “out-of-state conduct causing out-of-state injury.” Id. at 224 n.12.

                                   4          Defendants argue that the UCL, by itself, cannot support the broad injunction plaintiffs

                                   5   seek, which expressly covers conduct outside of California by all of the defendants (except Lopez)

                                   6   and protects PPFA and all-non-California affiliates. Plaintiffs respond that there is evidence of

                                   7   out-of-state conduct injuring California plaintiffs. For example, the jury awarded PPPSGV

                                   8   security costs (incurred in part as a result of defendants taping Dr. Gatter in Florida) and the jury

                                   9   awarded PPOSBC security costs (incurred as a result of defendants taping Dr. Russo in Florida).

                                  10   Pls. Mem. ISO Injunctive Relief [Dkt. No. 1049] at 5. However, plaintiffs do not identify what

                                  11   specific injunctive relief would be appropriate solely under the UCL in terms of which defendants

                                  12   it would cover or which plaintiffs it would benefit. Instead, plaintiffs dodge the question by
Northern District of California
 United States District Court




                                  13   arguing that the non-California plaintiffs are entitled to an injunction “that applies to all Planned

                                  14   Parenthood affiliates on their trespass and unlawful recording claims.” Id.22

                                  15          Given the limits of the UCL, I conclude that all named plaintiffs (except PPLA and PPMM

                                  16   who did not recover on any claim), are covered by the narrowed injunctive relief specified below

                                  17   based on the UCL against conduct occurring in California or conduct occurring outside of

                                  18   California that causes injury within California.

                                  19          C.      Under the Laws of Trespass
                                  20          As noted, plaintiffs assert that they are entitled to injunctive relief in light of the summary

                                  21   judgment and verdicts in their favor on trespass, which arose under the laws of Florida and

                                  22   Washington, D.C., with respect to the PPFA Conferences, and under the laws of Colorado and

                                  23   Texas, with respect to the clinic intrusion claims asserted by PPRM and PPGC/PPCFC.

                                  24   Defendants dispute the availability of injunctive relief under those jurisdictions’ laws, pointing out

                                  25

                                  26   22
                                          With respect to those sources, plaintiffs rely only on my and the jury’s findings with respect to
                                  27   the trespass claims (brought under the laws of Florida and the District of Columbia with respect to
                                       the PPFA conference and under the laws of Colorado and Texas with respect to the clinic
                                  28   intrusions), and two of the recording law claims (brought under the federal and Florida recording
                                       statutes). These bases for relief are addressed below.
                                                                                          29
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 30 of 48




                                   1   that the cases relied on by plaintiffs arose in the context of continuing or expressly threatened

                                   2   continued trespasses. As noted above, plaintiffs have standing to seek injunctive relief because of

                                   3   the realistic likelihood that defendants will continue their conduct to attempt to infiltrate PPFA’s

                                   4   conferences and plaintiffs’ offices, either directly or through individuals acting in concert with

                                   5   them.23

                                   6             Defendants argue that injunctive relief cannot be based upon the trespass claims because

                                   7   they involved inherently factual situations arising under materially different state trespass laws.

                                   8   For example, trespass was found with respect to the PPFA conferences only after I reviewed

                                   9   PPFA’s contracts with the hotels in Florida and Washington, D.C. and found that they conveyed

                                  10   sufficient “possessory interest” to PPFA to establish trespass. And, with respect to the Colorado

                                  11   and Texas clinic infiltrations, I had to consider each of those states’ laws with respect to consent

                                  12   and whether fraud vitiated consent. Defendants also contend that trespass cannot be sustained
Northern District of California
 United States District Court




                                  13   where only public spaces (like hotel lobbies or reception areas) are accessed, yet plaintiffs’

                                  14   injunctive relief reaches into those public spaces. Given the fact-specific and state-specific issues,

                                  15   defendants argue that injunctive relief cannot be based on the trespass claims, let alone nationwide

                                  16   relief based on the laws of states not at issue in this case.

                                  17             Plaintiffs, in Reply, argue that it can be assumed that all future PPFA conference will use

                                  18   similar hotel contracts, giving PPFA consistent and sufficient “possessory interest.” They fault

                                  19   defendants for failing to identify any materially significant differences in each state’s trespass laws

                                  20   regarding the issues of consent and when fraud vitiates consent that may lead to different

                                  21   conclusions. But it is plaintiffs who seek a nationwide injunction, not defendants. It is plaintiffs’

                                  22   burden to show how a finding of trespass – arising in different circumstances and considered

                                  23

                                  24   23
                                          See Whelpley v. Grosvold, 249 F. 812, 816 (9th Cir. 1918) (upholding an injunction based on
                                  25   evidence of “repeated and threatened to be repeated” trespasses “the effect of which would be to
                                       destroy the value of the appellee’s leasehold interest, and for which damages were necessarily
                                  26   difficult of ascertainment and could be obtained, if at all, only by a multiplicity of suits. In such a
                                       case a suit in equity for an injunction is the permissible and the only adequate remedy.”); see also
                                  27   Empire Star Mines Co. v. Butler, 62 Cal. App. 2d 466, 529 (Cal. App. 1st Dist. 1944) (authorizing
                                       injunctive relief in quiet title suit “against repeated or continuous trespasses. The property owner
                                  28   will not be relegated to successive suits for damages” based on evidence that defendants’ practices
                                       had been ongoing for “a considerable period”).
                                                                                            30
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 31 of 48




                                   1   under different states’ laws – supports their requested injunction.

                                   2           Based on the record, the trespass claims support the following injunctive relief: PPFA is

                                   3   entitled to relief to prevent defendants from trespassing in restricted areas at future PPFA

                                   4   conferences, given the testimony about PPFA’s security concerns at conferences, the testimony

                                   5   about their conference security protocols, and the testimony regarding the restricted-access

                                   6   provisions PPFA negotiates in all of their conference contracts.24 As to offices and clinics, PPFA,

                                   7   PPRM, and PPCG/PPCFC are also entitled to relief preventing defendants from trespassing in

                                   8   restricted areas of their offices and clinics.25

                                   9           D.      Under the Federal and Florida Recording Statutes
                                  10           Plaintiffs argue that they are entitled to injunctive relief, on a nationwide basis, under their

                                  11   federal wiretap claim and point out that defendants were found liable for 42 separate recordings

                                  12   under that law. Verdict at 31-39. Plaintiffs contend that injunctive relief is appropriate when there
Northern District of California
 United States District Court




                                  13   is a threat of continued violation, relying almost exclusively on default judgment cases brought

                                  14   against persons who pirated “satellite broadcasts of copyrighted television programming” without

                                  15   paying the subscription or broadcast fees. See, e.g., DISH Network L.L.C. v. Rios, 2:14-CV-2549-

                                  16   WBS-KJN, 2015 WL 632242, at *2 (E.D. Cal. Feb. 13, 2015); Dish Network L.L.C. v. Reed, 2:14-

                                  17   CV-2548 KJM DAD, 2015 WL 4478243, at *1 (E.D. Cal. July 22, 2015), report and

                                  18   recommendation adopted, 2:14-CV-2548 KJM DAD, 2015 WL 13655446 (E.D. Cal. Sept. 16,

                                  19   2015); see also MAI Sys. Corp. v. Peak Computer, Inc., 991 F.2d 511, 520 (9th Cir. 1993) (relying

                                  20   on specific statutory provision of the Copyright Act authorizing injunctive relief). They are wrong

                                  21   to contend that these sorts of violations are “broadly similar” to the allegations and circumstances

                                  22   in this case. But see Reply at 14.

                                  23

                                  24   24
                                         As defendants point out, the only conferences at issue – and the only hotel contracts reviewed –
                                  25   were for PPFA conferences. The injunctive relief does not extend to “conferences” held by
                                       affiliates because there is absolutely no evidence in the record about what sorts of conferences
                                  26   they hold, where those conferences are held, and what sorts of restrictions are present in contracts
                                       for any conference held by affiliates.
                                  27   25
                                         While the trespass claims support limited injunctive relief for these three plaintiffs, the other
                                  28   plaintiffs covered by the injunctive relief entered below are California plaintiffs who are entitled to
                                       the relief against intrusions into their offices or clinics under the UCL claim.
                                                                                            31
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 32 of 48




                                   1          Defendants argue that the facts and circumstances of the allegations (and jury verdict)

                                   2   matter because a violation of the federal statute can be sustained only where that recording is made

                                   3   “for the purpose of committing criminal or tortious acts,” an inherently factual situation that

                                   4   makes it inappropriate as a basis for the broad injunctive relief plaintiffs seek. Plaintiffs respond

                                   5   that given their security measures and defendants’ “past history,” any recordings that defendants

                                   6   attempt of plaintiffs in the future are “likely” to be done with numerous tortious purposes intended

                                   7   “such as violating RICO, defamation, false light, invasion of privacy, and tortious interference

                                   8   with contractual relations.” Reply at 14 (citing an article on LiveAction.org noting, only, that pro-

                                   9   life journalists “routinely use fake IDs in their work”).

                                  10          Plaintiffs rely on two clinic buffer-zone cases that largely upheld injunctions that arguably

                                  11   impeded on anti-abortion protestors’ speech rights, but they miss the significant distinctions

                                  12   between those cases and this one. In both of those cases, the bases for the injunctions were clearly
Northern District of California
 United States District Court




                                  13   defined and repeatedly demonstrated (repeated violations of prior buffer zones and illegal

                                  14   harassment at identified clinic locations). In addition, the scope of the injunctive relief was

                                  15   limited to the particular clinics and prevented only the specific conduct that created the

                                  16   impermissible disruption of services and harassment (fixed buffer zones, amplified noise

                                  17   prohibitions). Madsen v. Women's Health Ctr., Inc., 512 U.S. 753, 776 (1994); Schenck v. Pro-

                                  18   Choice Network Of W. New York, 519 U.S. 357, 361 (1997). These cases do not support plaintiffs’

                                  19   overly expansive request here.26

                                  20          With respect to injunctive relief under Florida law, plaintiffs note the Florida statute,

                                  21   Section 934.10, provides that “injunctive relief” may be appropriate, but cite only one case in

                                  22   support. In O’Brien v. O’Brien, 899 So. 2d 1133, 1134 (Fla. 5th Dist. App. 2005), in the context

                                  23   of a family law dispute, the court granted a permanent injunction to prohibit the wife’s disclosure

                                  24   of communications she had illegally intercepted on a computer and to “prevent her from engaging

                                  25

                                  26   26
                                         I agree with plaintiffs that an injunction imposed in response to proven violations of the law,
                                  27   which might incidentally impact speech, is not a prior restraint. See, e.g., Madsen v. Women's
                                       Health Ctr., Inc., 512 U.S. 753, 763 n.2 (1994). But, as in Madsen, plaintiffs’ proposed injunction
                                  28   sweeps too broadly and must be more narrowly tailored to match the conduct that caused plaintiffs
                                       the specific harms they sued over and on which they secured judgment.
                                                                                        32
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 33 of 48




                                   1   in this activity in the future.” There was no discussion of the appropriateness of the injunction in

                                   2   that decision, only a statement that one was entered. As I discussed on summary judgment,

                                   3   Florida law does not include the federal requirement that the recording be done for an illegal or

                                   4   tortious purpose but does require a showing that the person recorded had:

                                   5                    a “reasonable” expectation of privacy of the persons recorded, as
                                                        required under Florida’s law consistent with the Katz factors. See
                                   6                    Katz v. United States, 389 U.S. 347 (1967). As above, this challenge
                                                        rests on disputed questions of material fact, considering the steps
                                   7                    PPFA took to restrict access to its conferences and the participants’
                                                        experiences that their conversations were sensitive, private, and
                                   8                    would not be recorded. That the conversations took place at a
                                                        conference, in an exhibit hall, or in a lobby do not by themselves
                                   9                    mean the conversations were not subject to a subjective and
                                                        objectively reasonable expectation of privacy. All of the facts and
                                  10                    the contexts for each recording have to be considered.”
                                  11   Dkt. No. 753 at 86. That the jury ultimately determined that defendants violated this statute, and

                                  12   that the subjects of the recordings had a reasonable expectation of privacy given the particular
Northern District of California
 United States District Court




                                  13   circumstances of each recording, does not provide a basis to prevent defendants from recording

                                  14   anyone, at anytime, anywhere “in” a “Planned Parenthood” conference, office, or clinic.

                                  15             Recognizing the complexities presented by the breadth of plaintiffs’ request for injunctive

                                  16   relief under the federal and Florida recording statutes, however, does not mean that injunctive

                                  17   relief is inappropriate. It does mean that the relief must be significantly narrowed. Plaintiffs

                                  18   object that narrowed relief is less clear and could lead to subsequent litigation over whether these

                                  19   defendants violated the terms of a narrowed injunction, but that is due to the nature of the claims

                                  20   on which they rest their request for injunctive relief and the scope of the relief requested.

                                  21             E.     Against Whom
                                  22             As noted, plaintiffs seek to enjoin the specified conduct of each of the defendants (except

                                  23   Lopez), and those acting in concert or participation with them.27 I conclude that plaintiffs have

                                  24   demonstrated a reason and need for injunctive relief against each of the defendants.

                                  25             The evidence showed that CMP and BioMax were created for the purpose of carrying out

                                  26   the HCP and are still controlled by Daleiden. While CMP might have a broader mission (and may

                                  27

                                  28   27
                                            Dkt. No. 1049 at 1 n.1.
                                                                                          33
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 34 of 48




                                   1   now or in the future undertake different “medical ethics” initiatives), the jury found it guilty of

                                   2   each of the claims asserted against it. Both entities should be restricted from engaging in that

                                   3   specific illegal conduct. The evidence showed that Daleiden took credit for the inception and

                                   4   formation of CMP and BioMax and directed the conduct of Merritt, Lopez, and the other non-

                                   5   defendant participants who made misrepresentations and infiltrated plaintiffs’ conferences and

                                   6   offices. There is ample reason to enjoin Daleiden from engaging in the specific conduct that the

                                   7   jury and I found was illegal.

                                   8           Defendants point to Merritt’s unrebutted declaration that she did not intend to or have the

                                   9   ability to “go undercover” anymore given health and familial duties as reasons to deny injunctive

                                  10   relief against her. That declaration was insufficient to remove her from the reach of the RICO or

                                  11   UCL claims on summary judgment. The jury found her guilty of each claim presented to them.

                                  12   Considering the evidence regarding Merritt’s history, prior activities, and post-HCP activities, as
Northern District of California
 United States District Court




                                  13   well as her testimony on the stand, I find that narrowed injunctive relief is appropriately entered

                                  14   against her.

                                  15           The same is true with Rhomberg. Considering his background and role with CMP, as well

                                  16   as the jury’s conclusions that Rhomberg conspired on every substantive claim submitted to them, I

                                  17   find that narrowed injunctive relief is appropriately entered against him.

                                  18           Newman was found to have conspired with the other defendants on the federal and Florida

                                  19   recording claims and in each of the trespass claims. The jury clearly took adverse inferences

                                  20   against him based on my instructions and the other evidence in the case. With respect to the UCL,

                                  21   as noted, the adverse inferences were corroborated by other evidence in the record. I consider

                                  22   only the corroborated evidence regarding Newman’s role with CMP and the HCP, as well as his

                                  23   efforts to take credit for the Project, in finding that the narrowed injunctive relief is also

                                  24   appropriate imposed against him under the UCL.

                                  25           Defendants argue that plaintiffs are impermissibly attempting to drag in other non-

                                  26   defendants under the injunction, pointing to plaintiffs’ proposed language that the injunction

                                  27   covers not only “their officers, agents, servants, employees, owners, and representatives” but also

                                  28   “all other persons, firms, or corporations acting in concert or participation with them” and requires
                                                                                          34
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 35 of 48




                                   1   defendants to provide notice of this injunction to anyone acting in concert with them are all

                                   2   impermissibly broad provisions. The injunctive relief language should track more closely the

                                   3   actual language of Rule 65(d)(2). But note that the Rule’s language itself provides that an

                                   4   injunction may extend to those with notice who are “in active concert of participation” with

                                   5   defendants. I agree with plaintiffs that, given the history of defendants’ employing the

                                   6   “undercover” tactics that the jury found were against the law in the past and advising others on the

                                   7   same, defendants should be required to provide a copy of the injunction to anyone who is acting in

                                   8   concert with them to violate the injunctive relief entered.

                                   9           F.      On Behalf of Whom
                                  10           Plaintiffs seek an injunction benefitting not only the named plaintiffs’ activities – wherever

                                  11   they occur – and the named plaintiffs’ offices, but also the activities and offices of every non-

                                  12   plaintiff affiliate. Defendants complain that there is no basis in law – under the UCL, the law of
Northern District of California
 United States District Court




                                  13   trespass, or the federal or Florida recording statutes—to justify such broad relief to anyone other

                                  14   than the actual plaintiffs in this case. They point out that the affiliates are separate corporate

                                  15   entities from PPFA and that PPFA failed to provide evidence at trial that it was contractually

                                  16   bound to provide its affiliates security grants or other specific services. Looking only to the

                                  17   named plaintiffs in this case, defendants also argue that because PPLA and PPMM did not

                                  18   establish any sort of damage or succeed on any claim, those two plaintiffs are not entitled to

                                  19   injunctive relief under the UCL or any other claim.

                                  20           Plaintiffs argue that such broad relief is necessary because, as shown at trial, PPFA was

                                  21   injured when its affiliates were targeted by Defendants. The evidence showed that PPFA

                                  22   investigates intrusions and threats at affiliate locations, provides security grants and conducts

                                  23   security reviews for its affiliates in response to instructions and threats, and provides other support

                                  24   like threat and incident tracking. To provide full relief to PPFA and allow PPFA to protect its

                                  25   mission (even if it is not contractually required to provide all of these services to its affiliates), all

                                  26   of its affiliates must be covered by the injunction precisely because PPFA lacks an adequate legal

                                  27   remedy at law. Plaintiffs also contend that broad relief that “incidentally benefits” non-plaintiff-

                                  28   affiliates is justified because Defendants “targeted” not only high ranking PPFA staff but also
                                                                                           35
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 36 of 48




                                   1   affiliate staff as part of their goal to “destroy” Planned Parenthood.

                                   2          Plaintiffs rely on only a few, inapposite cases. In Price v. City of Stockton, 390 F.3d 1105

                                   3   (9th Cir. 2004), plaintiffs (six former tenants and one nonprofit organization representing

                                   4   residence of Single Resident Occupancy, SRO, hotels) sought to enjoin a city from violating

                                   5   federal and state statutes in closing SRO hotels. The district court granted broad injunctive relief

                                   6   enjoining the city from vacating, demolishing, or converting SRO Hotels and requiring the city to

                                   7   provide relocation assistance and replacement housing to all persons displaced. Id. at 1108. The

                                   8   city challenged the injunction as overbroad because it benefitted all displaced persons, even ones

                                   9   who were not named plaintiffs. The injunction was affirmed, with the Ninth Circuit noting that

                                  10   the city had to meet its obligations under the applicable laws and “remedy the harms shown by

                                  11   Plaintiffs, who include not only the individual named displacees but also Stockton Metro Ministry,

                                  12   whose ability to serve a broader population of low-income and homeless people has been
Northern District of California
 United States District Court




                                  13   hampered by the City’s activities.” Id. at 1117. That situation is significantly different than the

                                  14   one here. We do not have the failure of the government to adhere to a set of laws that specifically

                                  15   protect the named plaintiffs and the non-plaintiffs represented by the association.

                                  16          Nor do we have a situation where it would be impracticable for a government officer

                                  17   enforcing a law to know whether a particular person was a named plaintiff and, therefore, covered

                                  18   by an injunction. See Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1501-02 (9th

                                  19   Cir. 1996) (enjoining enforcement, as to all motorcycle riders, a “clear CHP citation policy in

                                  20   violation of the Fourth Amendment” because “the CHP policy regarding helmets is formulated on

                                  21   a statewide level, other law enforcement agencies follow the CHP's policy, and it is unlikely that

                                  22   law enforcement officials who were not restricted by an injunction governing their treatment of all

                                  23   motorcyclists would inquire before citation into whether a motorcyclist was among the named

                                  24   plaintiffs or a member of Easyriders, the plaintiffs would not receive the complete relief to which

                                  25   they are entitled without statewide application of the injunction.”).28 Instead, we have findings by

                                  26
                                  27
                                       28
                                         Plaintiffs’ cases discussing nationwide injunctions issued against the government, seeking to
                                       enjoin enforcement of laws or regulations and binding government officers are even more
                                  28   inapposite. See, e.g., Bresgal v. Brock, 843 F.2d 1163, 1170 (9th Cir. 1987) (addressing injunction
                                       against Secretary of Labor); City and County of San Francisco v. Trump, 897 F.3d 1225, 1245
                                                                                        36
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 37 of 48




                                   1   the court and a verdict by jury that defendants harmed a specific set of plaintiffs based on their

                                   2   conduct in a limited number of states which violated a range of state laws and one federal law.

                                   3          The record suggests that PPFA was injured by defendants’ conduct targeted at its affiliates

                                   4   because PPFA responds to incidents (like the intrusions and recordings that occurred here) by

                                   5   providing affiliates with security services (security reviews and grants) and tracks and investigates

                                   6   security incidents and “threats” more generally. Plaintiffs rely on Dairy Maid Dairy, Inc. v. U.S.,

                                   7   837 F. Supp. 1370 (E.D. Va. 1993), where the court noted that the plaintiffs’ probable profits from

                                   8   a contract (which would not be recoverable as damages) supported injunctive relief forcing the

                                   9   government to implement a fair bidding process. Id. at 1381. Plaintiffs use that case to argue that

                                  10   injunctive relief covering the non-plaintiff affiliates is merited here, where the record shows that

                                  11   while PPFA provides security grants and other services to affiliates to investigate threats and

                                  12   harassment, PPFA could not otherwise recover that “grant” money as damages. But that one and
Northern District of California
 United States District Court




                                  13   quite inapposite case is a particularly thin reed on which to rest such broad relief. PPFA was able

                                  14   to recover some of the security costs it expended, even if it expended those costs investigating

                                  15   incidents at its affiliates. And I recognize that the jury did not award PPFA damages for the

                                  16   trespass at PPRM’s clinic (seeking recovery of the security grant PPFA gave to PPRM to the

                                  17   cover the relocation and security costs for Dr. Ginde of PPRM following defendants’ intrusion),

                                  18   but the lack of an award may well have been due to a failure of proof by the entity legally entitled

                                  19   to recover those grants (either PPFA or PPRM, if PPRM had elected to pursue damages).

                                  20          Absent applicable case law in support – for example, cases granting injunctions to an

                                  21   association on behalf of individual members who are separate corporate entities – I will not extend

                                  22   the scope of injunctive relief here to protect the non-plaintiff affiliates. Plaintiffs have not shown

                                  23   a basis in law for that type of expansive relief.29

                                  24

                                  25   (9th Cir. 2018 (remanding for development of a record to support a nationwide injunction against
                                       the government); Los Angeles Haven Hospice, Inc. v. Sebelius, 638 F.3d 644, 664 (9th Cir. 2011)
                                  26   (discussing injunction of federal regulation against Secretary of HHS).
                                       29
                                  27      As to PPLA and PPMM, who did not recover on any of their claims but who are plaintiffs based
                                       in California, plaintiffs argue they should be covered by the injunction because “they face the
                                  28   same threat of future harm as affiliates who did recover damages.” Reply at 12 n.2. Plaintiffs cite
                                       no case in support.
                                                                                         37
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 38 of 48




                                   1          For the foregoing reasons, injunctive relief is warranted but will be limited to the plaintiffs

                                   2   who prevailed in in this action under the claims on which they recovered.

                                   3   IV.    CONCLUSIONS OF LAW
                                   4          The conclusions of law supporting the finding of violation of California’s Unfair

                                   5   Competition Law and the need for injunctive relief under the UCL, as well as under the laws

                                   6   concerning trespass of Florida, Washington, D.C., Colorado, and Texas and the federal and

                                   7   Florida recording statutes, are as follows.

                                   8          1.      This Court and the jury have expressly found Defendants directly liable or liable as

                                   9   conspirators for trespass, breach of contract, fraud, and illegal recording.

                                  10          2.      The jury impliedly found that Defendants’ activities pose a threat of continued

                                  11   criminal conduct.

                                  12          3.      My consideration of equitable relief must be consistent with the jury’s
Northern District of California
 United States District Court




                                  13   express and implied findings.

                                  14          4.      Plaintiffs are entitled to equitable relief under the UCL that prohibits Defendants

                                  15   from repeating their unlawful and fraudulent business practices that occur in California or that

                                  16   occur out-of-state that causes harm in California.

                                  17          5.      Equitable relief is also warranted under Plaintiffs’ claims for trespass under the

                                  18   laws of Florida, Washington, D.C., Colorado, and Texas and for violation of the federal and

                                  19   Florida recording statutes.

                                  20          6.      This court has power to and should enjoin the Defendants from engaging in

                                  21   trespasses and unlawful recordings in those jurisdictions under those jurisdictions’ laws.

                                  22          7.      The court has power to and will grant injunctive relief in favor of the named

                                  23   plaintiffs who prevailed on claims as determined by the court or Jury.

                                  24          8.      Injunctive relief should be granted against all Defendants (other than Defendant

                                  25   Lopez).

                                  26          9.      The injunction should extend to all persons acting in concert or participation with

                                  27   the Defendants to engage in conduct prohibited by the injunction.

                                  28          10.     The First Amendment does not bar the limited injunctive relief the Court awards.
                                                                                         38
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 39 of 48



                                       V.   JUDGMENT AND INJUNCTION
                                   1
                                            For the foregoing reasons, the following judgment is HEREBY ENTERED:
                                   2
                                            Pursuant to Federal Rule of Civil Procedure 54, the Court enters judgment as follows.
                                   3
                                       1.   Definitions
                                   4
                                            The following terms are defined as follows:
                                   5
                                            A.     PPFA: Plaintiff Planned Parenthood Federation of America, Inc.
                                   6
                                            B.     PPNorCal:         Plaintiff Planned Parenthood Shasta-Diablo, Inc., dba Planned
                                   7
                                            Parenthood Northern California.
                                   8
                                            C.     PPMM: Plaintiff Planned Parenthood Mar Monte, Inc.
                                   9
                                            D.     PPPSW: Plaintiff Planned Parenthood of the Pacific Southwest.
                                  10
                                            E.     PPLA: Plaintiff Planned Parenthood of Los Angeles.
                                  11
                                            F.     PPOSBC: Plaintiff Planned Parenthood of Orange and San Bernardino Counties,
                                  12
Northern District of California




                                            Inc.
 United States District Court




                                  13
                                            G.     PPCCC: Plaintiff Planned Parenthood of California Central Coast, fka Planned
                                  14
                                            Parenthood of Santa Barbara, Ventura, and San Luis Obispo Counties, Inc.
                                  15
                                            H.     PPPSGV: Plaintiff Planned Parenthood Pasadena and San Gabriel Valley, Inc.
                                  16
                                            I.     PPRM: Plaintiff Planned Parenthood of the Rocky Mountains.
                                  17
                                            J.     PPGC: Plaintiff Planned Parenthood Gulf Coast, Inc.
                                  18
                                            K.     PPCFC: Plaintiff Planned Parenthood Center for Choice.
                                  19
                                            L.     All Plaintiffs:     PPFA, PPNorCal, PPMM, PPPSW, PPLA, PPOSBC, PPCCC,
                                  20
                                            PPPSGV, PPRM, PPGC, and PPCFC.
                                  21
                                            M.     CMP: Defendant Center for Medical Progress.
                                  22
                                            N.     BioMax: Defendant BioMax Procurement Services, LLC.
                                  23
                                            O.     Daleiden: Defendant David Daleiden.
                                  24
                                            P.     Newman: Defendant Troy Newman.
                                  25
                                            Q.     Rhomberg: Defendant Albin Rhomberg.
                                  26
                                            R.     Merritt: Defendant Sandra Susan Merritt.
                                  27
                                            S.     Lopez: Defendant Gerardo Adrian Lopez.
                                  28
                                                                                     39
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 40 of 48




                                   1          T.       All Defendants:   CMP, BioMax, Daleiden, Newman, Rhomberg, Merritt, and

                                   2          Lopez.

                                   3   2. Compensatory Damages on Each Claim

                                   4          The Court enters judgment on each claim for damages as to All Plaintiffs and All

                                   5   Defendants as follows.

                                   6          A.       First Claim for Relief: Violation of RICO Act.

                                   7          All Defendants are jointly and severally liable to PPFA in the amount of $1,259,370 in

                                   8   RICO trebled actual damages.

                                   9          All Defendants are jointly and severally liable to PPGC in the amount of $61,851 in RICO

                                  10   trebled actual damages.

                                  11          All Defendants are jointly and severally liable to PPOSBC in the amount of $56,547 in

                                  12   RICO trebled actual damages.
Northern District of California
 United States District Court




                                  13          All Defendants are jointly and severally liable to PPPSGV in the amount of $27,315 in

                                  14   RICO trebled actual damages.

                                  15          PPNorCal, PPMM, PPPSW, PPLA, PPCCC, PPRM and PPCFC shall take nothing against

                                  16   All Defendants under this First Claim for Relief.

                                  17          B.       Second Claim for Relief: Federal Wiretapping.

                                  18          All Defendants are jointly and severally liable to PPFA in the amount of $52,917 in

                                  19   compensatory damages and $10,000 in statutory damages, with PPFA having elected to accept

                                  20   statutory damages on the condition set forth below in Section III.

                                  21          All Defendants are jointly and severally liable to PPGC in the amount of $20,617 in

                                  22   compensatory damages and $10,000 in statutory damages, with PPGC having elected to accept

                                  23   statutory damages on the condition set forth below In Section III.

                                  24          All Defendants are jointly and severally liable to PPOSBC in the amount of $18,849 in

                                  25   compensatory damages and $10,000 in statutory damages, with PPOSBC having elected to accept

                                  26   statutory damages on the condition set forth below in Section III.

                                  27          All Defendants are jointly and severally liable to PPPSGV in the amount of $9,105 in

                                  28   compensatory damages and $10,000 in statutory damages, with PPPSGV having elected to accept
                                                                                       40
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 41 of 48




                                   1   statutory damages on the condition set forth below in Section III.

                                   2             All Defendants are jointly and severally liable to PPCFC in the amount of $10,000 in

                                   3   statutory damages.

                                   4             All Defendants are jointly and severally liable to PPCCC in the amount of $10,000 in

                                   5   statutory damages.

                                   6             All Defendants are jointly and severally liable to PPRM in the amount of $10,000 in

                                   7   statutory damages.

                                   8             All Defendants are jointly and severally liable to PPPSW in the amount of $10,000 in

                                   9   statutory damages.

                                  10             All Defendants are jointly and severally liable to PPNorCal in the amount of $10,000 in

                                  11   statutory damages.

                                  12             PPMM and PPLA shall take nothing against All Defendants under this Second Claim for
Northern District of California
 United States District Court




                                  13   Relief.

                                  14             C.     Third Claim for Relief: Civil Conspiracy.

                                  15             The Third Claim for Relief is based on all tort claims, except RICO, which has its own

                                  16   standard for conspiracy.      Each Defendant’s liability for conspiracy is addressed under each

                                  17   individual claim.

                                  18             D.     Fourth Claim for Relief: Breach of Contract (PPFA Exhibitor Agreements).

                                  19             Daleiden, BioMax and CMP are jointly and severally liable to PPFA in the amount of

                                  20   $419,790 in compensatory damages.

                                  21             PPFA shall take nothing against Merritt and Lopez under this Fourth Claim for Relief.

                                  22             E.     Fifth Claim for Relief: Breach of Contract (NAF Agreements).

                                  23             Daleiden, Merritt, Lopez, BioMax, and CMP are jointly and severally liable to PPFA in the

                                  24   amount of $49,360 in compensatory damages.

                                  25             F.     Sixth Claim for Relief: Trespass.

                                  26             Daleiden, Lopez, BioMax, CMP, Rhomberg, and Newman are jointly and severally liable

                                  27   to PPFA in the amount of $419,790 in compensatory damages.

                                  28             Daleiden, Merritt, BioMax, CMP, Rhomberg, and Newman are jointly and severally liable
                                                                                         41
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 42 of 48




                                   1   to PPRM in the amount of $1 in nominal damages.

                                   2             Daleiden, Merritt, BioMax, and CMP, Rhomberg and Newman are jointly and severally

                                   3   liable to PPGC in the amount of $20,208 in compensatory damages.

                                   4             G.     Seventh Claim for Relief: Business and Professions Code § 17200.

                                   5              Defendants are each liable for unlawful and fraudulent business practices that occurred in

                                   6   California and out-of-state unlawful and fraudulent business practices that caused harm in

                                   7   California.

                                   8             H.     Eighth Claim for Relief: Fraud.

                                   9             All Defendants are jointly and severally liable to PPFA in the amount of $419,790 in

                                  10   compensatory damages.

                                  11             All Defendants are jointly and severally liable to PPGC in the amount of $20,617 in

                                  12   compensatory damages.
Northern District of California
 United States District Court




                                  13             All Defendants are jointly and severally liable to PPOSBC in the amount of $18,849 in

                                  14   compensatory damages.

                                  15             All Defendants are jointly and severally liable to PPPSGV in the amount of $9,105 in

                                  16   compensatory damages.

                                  17             PPCFC and PPRM shall take nothing against All Defendants under this Eighth Claim for

                                  18   Relief.

                                  19             I.     Ninth Claim for Relief: California Penal Code § 632.

                                  20             All Defendants are jointly and severally liable to PPFA in the amount of $148,080 in

                                  21   trebled compensatory damages and $20,000 in statutory damages, with PPFA having elected to

                                  22   accept statutory damages on the condition set forth below in Section III.

                                  23             All Defendants are jointly and severally liable to PPPSGV in the amount of $27,315 in

                                  24   trebled compensatory damages and $20,000 in statutory damages, with PPPSGV having elected to

                                  25   accept statutory damages on the condition set forth below in Section III.

                                  26             All Defendants are jointly and severally liable to PPNorCal in the amount of $10,000 in

                                  27   statutory damages.

                                  28             PPPSW, PPMM, PPOSBC, PPGC, PPCFC, and PPRM shall take nothing against All
                                                                                         42
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 43 of 48




                                   1   Defendants under this Ninth Claim for Relief.

                                   2          J.      Tenth Claim for Relief: California Penal Code § 634.

                                   3          PPFA, PPNorCal, PPPSW, PPMM, PPOSBC, PPGC, PPCFC, and PPRM shall take

                                   4   nothing against All Defendants under this Tenth Claim for Relief.

                                   5          K.      Eleventh Claim for Relief: Florida Wiretapping.

                                   6          All Defendants are jointly and severally liable to PPFA in the amount of $49,360 in

                                   7   compensatory damages and $1,000 in statutory damages, with PPFA having elected to accept

                                   8   statutory damages on the condition set forth below in Section III.

                                   9          All Defendants are jointly and severally liable to PPOSBC in the amount of $18,849 in

                                  10   compensatory damages and $1,000 in statutory damages, with PPOSBC having elected to accept

                                  11   statutory damages on the condition set forth below in Section III.

                                  12          All Defendants are jointly and severally liable to PPPSGV in the amount of $9,105 in
Northern District of California
 United States District Court




                                  13   compensatory damages and $1,000 in statutory damages, with PPPSGV having elected to accept

                                  14   statutory damages on the condition set forth below in Section III.

                                  15          All Defendants are jointly and severally liable to PPCCC in the amount of $1,000 in

                                  16   statutory damages.

                                  17          All Defendants are jointly and severally liable to PPRM in the amount of $1,000 in

                                  18   statutory damages.

                                  19          All Defendants are jointly and severally liable to PPGC in the amount of $1,000 in

                                  20   statutory damages.

                                  21          All Defendants are jointly and severally liable to PPPSW in the amount of $1,000 in

                                  22   statutory damages.

                                  23          Plaintiffs PPLA, PPNorCal, PPMM, and PPCFC shall take nothing against All Defendants

                                  24   under this Eleventh Claim for Relief.

                                  25          L.      Twelfth Claim for Relief: Maryland Wiretapping.

                                  26          All Defendants are jointly and severally liable to PPFA in the amount of $49,360 in

                                  27   compensatory damages and $1,000 in statutory damages, with PPFA having elected to accept

                                  28   statutory damages on the condition set forth below in Section III.
                                                                                       43
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 44 of 48




                                   1             All Defendants are jointly and severally liable to PPGC in the amount of $409 in

                                   2   compensatory damages and $1,000 in statutory damages, with PPGC having elected to accept

                                   3   statutory damages on the condition set forth below in Section III.

                                   4             All Defendants are jointly and severally liable to PPCFC in the amount of $1,000 in

                                   5   statutory damages.

                                   6             PPNorCal, PPPSW, PPMM, PPOSBC, and PPRM shall take nothing against All

                                   7   Defendants under this Twelfth Claim for Relief.

                                   8             M.       Thirteenth Claim for Relief: Common Law Invasion of Privacy.

                                   9             All Plaintiffs shall take nothing against All Defendants under this Thirteenth Claim for

                                  10   Relief.

                                  11             N.       Fourteenth Claim for Relief: California Constitutional Right of Privacy.

                                  12             PPFA, PPNorCal, PPPSW, PPMM, and PPOSBC shall take nothing against All
Northern District of California
 United States District Court




                                  13   Defendants under this Fourteenth Claim for Relief.

                                  14             O.       Fifteenth Claim for Relief: Breach of Contract (PPGC NDA).

                                  15             Daleiden, BioMax, and CMP are jointly and severally liable to PPGC in the amount of

                                  16   $20,208 in compensatory damages.

                                  17             PPGC shall take nothing against Merritt under this Fifteenth Claim for Relief.

                                  18             PPCFC shall take nothing against BioMax, CMP, Daleiden, and Merritt under this

                                  19   Fifteenth Claim for Relief.

                                  20   3. Deduplicated Compensatory, Statutory, and Nominal Damages.

                                  21             After removing duplication of compensatory, statutory, and nominal damages awards

                                  22   among claims, the Court enters judgment for damages in the following amounts.

                                  23             All Defendants are jointly and severally liable to PPFA in the amount of $1,291,370

                                  24   calculated as follows:

                                  25                     $1,259,370 in RICO trebled actual damages

                                  26                     $10,000 in Federal Wiretapping statutory damages

                                  27                     $20,000 in California Penal Code § 632 statutory damages

                                  28                     $1,000 in Florida Wiretapping statutory damages
                                                                                         44
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 45 of 48




                                   1                 $1,000 in Maryland Wiretapping statutory damages

                                   2          All Defendants are jointly and severally liable to PPNorCal in the amount of $20,000

                                   3   calculated as follows:

                                   4                 $10,000 in Federal Wiretapping statutory damages

                                   5                 $10,000 in California Penal Code § 632 statutory damages

                                   6          All Defendants are jointly and severally liable to PPPSW in the amount of $11,000

                                   7   calculated as follows:

                                   8                 $10,000 in Federal Wiretapping statutory damages

                                   9                 $1,000 in Florida Wiretapping statutory damages

                                  10          All Defendants are jointly and severally liable to PPOSBC in the amount of $67,547

                                  11   calculated as follows:

                                  12                 $56,547 in RICO trebled damages
Northern District of California
 United States District Court




                                  13                 $10,000 in Federal Wiretapping statutory damages

                                  14                 $1,000 in Florida Wiretapping statutory damages

                                  15          All Defendants are jointly and severally liable to PPCCC in the amount of $11,000

                                  16   calculated as follows:

                                  17                 $10,000 in Federal Wiretapping statutory damages

                                  18                 $1,000 in Florida Wiretapping statutory damages

                                  19          All Defendants are jointly and severally liable to PPPSGV in the amount of $58,315

                                  20   calculated as follows:

                                  21                 $27,315 in RICO trebled damages

                                  22                 $10,000 in Federal Wiretapping statutory damages

                                  23                 $20,000 in California Penal Code § 632 statutory damages

                                  24                 $1,000 in Florida Wiretapping statutory damages

                                  25          All Defendants are jointly and severally liable to PPRM in the amount of $11,000

                                  26   calculated as follows:

                                  27                 $10,000 in Federal Wiretapping statutory damages

                                  28                 $1,000 in Florida Wiretapping statutory damages
                                                                                      45
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 46 of 48




                                   1          Daleiden, Merritt, BioMax, CMP, Rhomberg, and Newman are jointly and severally liable

                                   2   to PPRM for the additional amount of $1 in nominal damages.

                                   3          All Defendants are jointly and severally liable to PPGC in the amount of $73,851

                                   4   calculated as follows:

                                   5                  $61,851 in RICO trebled damages

                                   6                  $10,000 in Federal Wiretapping statutory damages

                                   7                  $1,000 in Florida Wiretapping statutory damages

                                   8                  $1,000 in Maryland Wiretapping statutory damages

                                   9          All Defendants are jointly and severally liable to PPCFC in the amount of $11,000

                                  10   calculated as follows:

                                  11                  $10,000 in Federal Wiretapping damages

                                  12                  $1,000 in Maryland Wiretapping statutory damages
Northern District of California
 United States District Court




                                  13          On several of Plaintiffs’ claims, the jury awarded higher actual damages than the available

                                  14   statutory damages for Federal Wiretapping, California Penal Code § 632, Florida Wiretapping,

                                  15   and Maryland Wiretapping. Plaintiffs have elected statutory damages on these claims, but their

                                  16   election is conditioned on the survival of their award of actual damages on other claims that

                                  17   overlap the actual damages on the recording claims. Should the damages awards on the non-

                                  18   recording claims be vacated, reversed, remitted or otherwise altered, Plaintiffs reserve their right

                                  19   to elect their actual damages, in lieu of statutory damages, on their recording claims.

                                  20          PPMM and PPLA shall take nothing against All Defendants.

                                  21   4. Punitive Damages

                                  22          In addition to compensatory, statutory, and nominal damages, the following Defendants

                                  23   are severally liable to PPFA, PPGC, PPOSBC, PPPSGV, PPCCC, PPCFC, PPPSW, PPNorCal,

                                  24   and PPRM for punitive damages in the following amounts.

                                  25          A.       Daleiden: $125,000.

                                  26          B.       Merritt: $25,000.

                                  27          C.       BioMax: $200,000.

                                  28          D.       CMP: $400,000
                                                                                        46
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 47 of 48




                                   1          E.      Newman: $50,000

                                   2          F.      Rhomberg: $70,000.

                                   3   5. Costs and Attorneys’ Fees

                                   4          Plaintiffs are the prevailing party for purposes of taxable costs. The amount of taxable

                                   5   costs to be awarded, and the entitlement of any party to non-taxable costs and attorney’s fees, shall

                                   6   be determined in accordance with Local Rule 54.

                                   7   6. Injunctive Relief

                                   8          For the reasons stated in the Court’s findings of fact and conclusions of law, the Court

                                   9   enters the following permanent injunction:

                                  10               A. Upon service of this Order, all Defendants (except Lopez, unless he is acting in

                                  11                  concert or participation with another Defendant) and their officers, agents, servants,

                                  12                  employees, owners, and representatives, and all others persons who are in active
Northern District of California
 United States District Court




                                  13                  concert or participation with them are permanently enjoined from doing any of the

                                  14                  following, with respect to PPFA, PPNorCal, PPPSW, PPOSBC, PPCCC, PPPSGV,

                                  15                  PPRM, and PPGC/PPCFC:

                                  16                  (1) Entering or attempting to enter a PPFA conference, or an office or health center

                                  17                  of any plaintiff identified above, by misrepresenting their true identity, their

                                  18                  purpose for seeking entrance, and/or whether they intend to take any video, audio,

                                  19                  photographic, or other recordings once inside; and

                                  20                  (2) recording, without the consent of all persons being recorded (where all party

                                  21                  consent is required under the laws of the state where the recording is intended):

                                  22                          (a) any meeting or conversation with staff of a plaintiff identified above

                                  23                  that Defendants know or should know is private; or

                                  24                          (b) in a restricted area at a PPFA conference or restricted area of an office

                                  25                  or health center of any plaintiff identified above. “Restricted area” is defined as

                                  26                  areas not open to the general public at the time of the recording, for example areas

                                  27                  requiring registration or an appointment to access.

                                  28               B. In addition, Defendants shall serve a copy of this injunction on any person who, in
                                                                                        47
                                       Case 3:16-cv-00236-WHO Document 1073 Filed 04/29/20 Page 48 of 48




                                   1                 active concert or participation with Defendants, either has or intends to enter a

                                   2                 restricted area at a PPFA conference or property of any plaintiff identified above or

                                   3                 to record the staff of any plaintiff identified above without securing consent of all

                                   4                 persons being recorded (where that consent is required under the laws of the state

                                   5                 where the recording is intended), and provide Plaintiffs with proof of service

                                   6                 thereof.

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 29, 2020

                                   9

                                  10
                                                                                                  William H. Orrick
                                  11                                                              United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      48
